

 
ASSET PURCHASE AGREEMENT
 
Among
 
COLLECTORS UNIVERSE, INC.,
 
GEMPRINT CORPORATION,
 
CVF TECHNOLOGIES CORPORATION,
 
HEPTAGON INVESTMENTS LTD.
 
and
 
1456733 ONTARIO, INC.
 
Dated:
 
November 25, 2005
 






     





--------------------------------------------------------------------------------



ARTICLE
I    DEFINITIONS                                                                                 
                                                           1
1.1    Specific.                                                                                                                                                    
  1
1.2    General.                                                                                                                                                     
11
 
ARTICLE II    SALE AND PURCHASE OF
ASSETS                                                                                                 
11
2.1    Assets to be
Transferred.                                                                                                                      
11
2.2    Excluded
Assets.                                                                                                                                     
11
2.3    Title to Purchased
Assets.                                                                                                                     
12
2.4    Consents to
Assignment.                                                                                                                       
12
 
ARTICLE III    ASSUMPTION OF
LIABILITIES                                                                                                         
12
3.1    Assumed
Liabilities                                                                                                                                  12
3.2    Excluded
Liabilities.                                                                                                                                 
13
3.3    Contested
Obligations.                                                                                                                           
15
 
ARTICLE IV   PURCHASE PRICE, ESCROW, PAYMENT AND RELATED
MATTERS                                      15
4.1    Purchase
Price.                                                                                                                                         
15
4.2    Contingent
Payments                                                                                                                              
15
4.3    Escrow.                                                                                                                                                      
16
4.4    Payment of the Purchase
Price.                                                                                                              16
4.5    Disbursement
Schedule                                                                                                                          
16
4.6    Transfer
Taxes                                                                                                                                          
17
4.7    Allocation of Purchase
Price.                                                                                                                 
17
4.8    [Intentionally
omitted.]                                                                                                                             17
4.9    [Intentionally
omitted.]                                                                                                                            
17
4.10          GST
Election                                                                                                                                             
17
4.11          Accounts Receivable
Election                                                                                                               
17
4.12          Deferred Revenue
Election                                                                                                                      17 
 
ARTICLE
VCLOSING                                                                                                                                                               
18
5.1    Time and
Place                                                                                                                                          
18
5.2    Transactions Upon the Execution of this
Agreement                                                                         18
5.3    Transactions at the
Closing.                                                                                                                   
18

 
ARTICLE VI    REPRESENTATIONS AND WARRANTIES OF SELLER, CVF AND
HEPTAGON                      20
6.1    Organization; Authority; Due
Authorization.                                                                                       20
6.2    No
Violation                                                                                                                                               
21
6.3    Licenses; Regulatory and Other
Approvals.                                                                                        
22
6.4    Title to Purchased
Assets                                                                                                                       
22
6.5    Financial
Condition.                                                                                                                                  
22
6.6    Tax
Matters.                                                                                                                                               
25
i

--------------------------------------------------------------------------------


6.7    Compliance with Applicable Laws; Governmental
Matters.                                                               26
6.8    Litigation.                                                                                                                                                   
28
6.9    Property of
Seller.                                                                                                                                     
29
6.10         
Agreements.                                                                                                                                              
31
6.11          Labor and Employment
Matters.                                                                                                            
32
6.12          Employee
Benefits                                                                                                                                     33
        (a)    Compliance with Applicable Law,
etc                                                                             33
        (b)    Pension
Plan                                                                                                                      
33
6.13          
Insurance.                                                                                                                                                 
34
6.14           Customers, Licensees and
Suppliers.                                                                                                   
34
6.15           Potential Conflicts of
Interest.                                                                                                               
34
6.16           Certain
Transactions                                                                                                                               
34
6.17          
Solvency.                                                                                                                                                  
35
6.18           Books and
Records.                                                                                                                                
35
6.19           Delivery of
Documents.                                                                                                                          
35
6.20          
Subsidiaries                                                                                                                                              
35
6.21           No
Broker                                                                                                                                                  
35
6.22          
Non-Residency                                                                                                                                        
35
6.23           Full
Disclosure.                                                                                                                                        
35
 
ARTICLE VII   REPRESENTATIONS AND WARRANTIES OF
BUYER                                                            
    37                                                         
7.1    Due
Incorporation.                                                                                                                                   37
7.2    Authority to Execute and Perform
Agreements.                                                                                  37
7.3    Due Authorization;
Enforceability                                                                                                         37
7.4    No
Violation                                                                                                                                              
37
7.5    Regulatory and Other
Approvals.                                                                                                         
38
7.6    No
Broker.                                                                                                                                                 
38
7.7    Investment Canada
Act                                                                                                                           38
 
ARTICLE VIII        COVENANTS AND AGREEMENTS OF THE PARTIES EFFECTIVE PRIOR TO
CLOSING       38
8.1    Business Examinations and Physical Investigations of Purchased
Assets                                   38
8.2    Cooperation;
Consents.                                                                                                                         
39
8.3    Preservation and Conduct of
Business.                                                                                              
39
8.5    Interim Seller Financial
Statements                                                                                                       
41
8.6    Notices.                                                                                                                                                     
42
8.7    Non-Competition                                                                                                                                     
42
8.8    Employment
Matters.                                                                                                                               42   
8.9    No Solicitation or
Negotiation                                                                                                                43
8.10          Risk of
Loss                                                                                                                                              
43
8.11          Transition
Assistance.                                                                                                                           
43
8.12          Assistance in Transfer of Records and
Data.                                                                                     
44
8.13          Change of Record
Title                                                                                                                           
44
8.14          Meeting of Seller’s
Shareholders                                                                                                          
44
8.15          Bulk
Sales                                                                                                                                                   44
8.16          GST
Registration                                                                                                                                      
44
ii

--------------------------------------------------------------------------------


8.17          [Intentionally
omitted.]                                                                                                                           
44
8.18         
SIL                                                                                                                                                              
44
8.19          Class B
Stock                                                                                                                                            
44
 
ARTICLE IX          CONDITIONS PRECEDENT TO THE OBLIGATION OF EACH PARTY TO
CLOSE                    45
9.1    No Action or
Proceeding.                                                                                                                       
45
9.2    Governmental and Other
Approvals.                                                                                                    
45
9.3    Shareholder
Approval                                                                                                                             
45
 
ARTICLE X    CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO
CLOSE                                45
10.1    Representations and
Warranties                                                                                                        
45
10.2    Performance of
Covenants                                                                                                                    46
10.3    No Adverse
Change                                                                                                                              
46
10.4    Opinion of Counsel to
Seller.                                                                                                               
46
10.5    Litigation                                                                                                                                                 
46
10.6    Pay-Off
Letters.                                                                                                                                      
46
10.7    Non-Competition
Agreements.                                                                                                            
47
10.8    [Intentionally
omitted.]                                                                                                                         
47
 
ARTICLE XI    CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO
CLOSE                             47
11.1    Representations and
Warranties                                                                                                        
47
11.2    Performance of
Covenants.                                                                                                                  47
 
ARTICLE XII   COVENANTS AND AGREEMENTS OF THE PARTIES AFTER
CLOSING                                47
12.1    Continuation of
Existence.                                                                                                                  
47
12.2    Change Seller’s
Name                                                                                                                           47
12.3    NWT
Receivable                                                                                                                                    48
12.4    Refunds and
Remittances                                                                                                                     48
 
ARTICLE XIII  
   INDEMNIFICATION                                                                                                                           
48
13.1    Indemnification by Seller, CVF and
Heptagon.                                                                                
48
13.2    Indemnification by
Buyer                                                                                                                     49
13.3    Computation of
Losses                                                                                                                        
49
13.4    Notice to Indemnifying
Party.                                                                                                             
50
13.5    Third Party
Claims.                                                                                                                                50
13.6    Survival of Representations and Covenants of Seller and the
Shareholders                              51
13.7    Survival of Representations and Covenants of
Buyer                                                                    52
13.8    Determination of Indemnification Amounts;
Limitations.                                                              52
13.9    No Waiver Relating to Claims for
Fraud                                                                                           
53
13.10         
Disbursements                                                                                                                                      
53
 
iii

--------------------------------------------------------------------------------


ARTICLE XIV     TERMINATION;
REMEDIES                                                                                                              
53
14.1    Termination Without
Default                                                                                                              
53
14.2    Termination Upon
Default                                                                                                                   
54
14.3    Specific
Performance.                                                                                                                           
54
14.4    Attorneys’
Fees                                                                                                                                    
54
 
ARTICLE XV   EXPENSES;
CONFIDENTIALITY                                                                                                      
55
15.1    Expenses.                                                                                                                                                
55
15.2    Confidentiality                                                                                                                                       
55
15.3    Publicity.                                                                                                                                                 
56
 
ARTICLE XVI        
NOTICES                                                                                                                                                 
56
16.1    Notices.                                                                                                                                                   
56
 
ARTICLE XVII       
MISCELLANEOUS                                                                                                                               
57
17.1    Further
Assurances.                                                                                                                             
57
17.2    Modifications and Amendments; Waivers and
Consents.                                                             58
17.3    Entire
Agreement.                                                                                                                                 
58
17.4    Governing Law and
Venue                                                                                                                  
58
17.5    Binding
Effect.                                                                                                                                       
58
17.6    Counterparts/Facsimile
Signatures.                                                                                                   
59
17.7    Section
Headings.                                                                                                                                  59 
17.8    Currency.                                                                                                                                                
59
17.9    Severability.                                                                                                                                           
59
17.10          No Third Party
Rights.                                                                                                                         
59
17.11         
Construction.                                                                                                                                          59
17.12         
Time                                                                                                                                                         
59
17.13          No Contra
Proferentem                                                                                                                         
59




     




iv

--------------------------------------------------------------------------------

 
 
 

Annex
Annex I Shareholders
 
Exhibits
Exhibit A     Escrow Agreement
Exhibit B     Non-Competition Agreement
Exhibit C     Lock-Up Agreement
Exhibit D     Opinion of Seller’s Counsel
 
Schedules
Schedule 1.1(a)    Assumed Contracts
Schedule 1.1(b)    Prepaid Items
Schedule 6.1     Jurisdictions
Schedule 6.2      No Violations
Schedule 6.3(a)         Licenses; Required Governmental Approvals
Schedule 6.3(b)        Required Contractual Consents
Schedule 6.4             Liens to be Released
Schedule 6.5(a)        Financial Statements
Schedule 6.5(b)        No Undisclosed Liabilities
Schedule 6.5(c)         Inventories
Schedule 6.5(d)        Accounts Receivable
Schedule 6.5(e)         Accounts Payable
Schedule 6.5(f)         Absence of Changes
Schedule 6.6             Tax Matters
Schedule 6.7(a)         No Actions by Authorities
Schedule 6.7(b)         Hazardous Substances
Schedule 6.8              Litigation
Schedule 6.9(a)         Tangible Personal Property
Schedule 6.9(b)         Intellectual Property
Schedule 6.9(c)         Real Estate
Schedule 6.10            Agreements
Schedule 6.11            Labor Agreements
Schedule 6.12(b)       Pension Plan
Schedule 6.13            Insurance
Schedule 6.14            Customers, Licensees and Suppliers
Schedule 6.15            Conflicts of Interest
Schedule 6.16            Certain Transactions
 
Schedule 6.1(A)(c)  Shareholders - No Violations
Schedule 6.1(A)(d)  Shareholders- Consents




 


     




v

--------------------------------------------------------------------------------

 
 
 


 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of November 25, 2005
is made and entered into by and among Collectors Universe, Inc., a Delaware
corporation (“Buyer”), Gemprint Corporation, a corporation incorporated pursuant
to the laws of Canada (“Seller”), CVF Technologies Corporation, a Nevada
corporation (“CVF”), Heptagon Investments Ltd., a British Virgin Islands
corporation (“Heptagon”), and 1456733 Ontario, Inc., an Ontario, Canada
corporation (“Shepherd Group”).
 
RECITALS
 
A. Seller is engaged in the business of maintaining and marketing a non-invasive
identification and registration system for diamonds and other gemstones.
 
B. CVF, Heptagon and Shepherd Group (collectively, the “Shareholders”) own
64.9%, 4.45%, and 11.6%, respectively, of the issued and outstanding stock of
Seller.
 
C. CVF and Heptagon have each made loans to Seller and hold substantially all of
the indebtedness of Seller.
 
D. Buyer wishes to purchase from Seller the Business (as defined below) together
with the Purchased Assets (as defined below), and to assume the Assumed
Liabilities (as defined below), and Seller wishes to sell to Buyer the Business
together with the Purchased Assets and to have Buyer assume the Assumed
Liabilities, upon the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1  Specific. When used in this Agreement, the following terms shall have the
respective meanings set forth below:
 
“Accounts Receivable” of a Person shall mean all accounts, notes, accounts
receivable, payment intangibles, contract rights, drafts, and other forms of
claims, demands, instruments, receivables and rights to the payment of money or
other forms of consideration, whether for goods or other property sold, leased
or licensed, services performed or to be performed, or otherwise, owned by that
Person or in which that Person has any interest, together with all guarantees,
security agreements and other rights and interests guaranteeing or securing the
same.
 
“Affiliate” shall mean with respect to any Person (i) a Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) a Person owning or controlling 10% or more of the outstanding voting
securities of such Person or (iii) an officer, director, member or partner of
such Person. When the Affiliate is an officer, director, member or

1

--------------------------------------------------------------------------------



 
partner of such Person, any other Person for which the Affiliate acts in that
capacity shall also be considered an Affiliate. For these purposes, control
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether its the ownership
of voting securities, by contract or otherwise.
 
“Agreement” shall mean this Asset Purchase Agreement, including all exhibits and
schedules thereto, as the same may hereafter be amended, modified or
supplemented from time to time in accordance with the provisions of
Section 17.2.
 
“Alternative Proposal” shall mean a proposal or offer (other than by Buyer) for
a stock purchase, asset acquisition, merger, consolidation or other business
combination involving Seller or any proposal to acquire in any manner a direct
or indirect substantial equity interest in, or all or any substantial part of
the assets of, Seller (including without limitation, any debt or equity
interests in Seller held by any Shareholder, or any interest in CVF).
 
“Applicable Authority” shall have the meaning specified in Section 6.7(b).
 
“Applicable Law” shall mean, with respect to any Person, any domestic or
foreign, federal, state, provincial or local statute, law, ordinance, rule,
administrative interpretation, regulation, order, writ, injunction, directive,
judgment, decree or other requirement of any Authority applicable to such Person
or any of its Affiliates or any of their respective properties, assets,
officers, directors, general partners, managers, employees, consultants or
agents (in connection with such officer’s, director’s, general partner’s,
manager’s, employee’s, consultant’s or agent’s activities on behalf of such
Person or any of its Affiliates).
 
“Assumed Contracts” shall mean Seller Contracts specified in Schedule 1.1(a)
and, subject to the terms and conditions of Section 8.3, all Contracts entered
into by Seller in the ordinary course of business and in accordance with the
terms of this Agreement after the date hereof, but shall not include any
Deferred Item until a Deferred Consent is obtained.
 
“Assumed Liabilities” shall have the meaning specified in Section 3.1.
 
“Authority” shall mean any governmental, regulatory or administrative body,
agency or authority, any court of judicial authority, any arbitrator or any
public, private or industry regulatory authority, whether Federal, state, local
or foreign.
 
“Books and Records” of a Person shall mean all books and records, ledgers,
employee records, customer lists, files, correspondence, computer data bases,
accounting information and other records of every kind, whether written,
computerized or maintained in any other medium, which are owned by that Person
or in which that Person has any interest.
 
“Business” shall mean a non-invasive identification and registration system for
diamonds and other gemstones conducted by Seller using the Purchased Assets, as
currently constituted and operated and as the same continues to be constituted
and operated until the Closing.
 
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Los Angeles, California are authorized or required by
Applicable Law to close.
2

--------------------------------------------------------------------------------


 
“Buyer” shall mean Collectors Universe, Inc. a Delaware corporation.
 
“Buyer Documents” shall mean this Agreement and all other agreements,
instruments and certificates to be executed and delivered by Buyer in connection
with this Agreement.
 
“Cash” shall mean money, currency or a credit balance in a deposit account or
“money market” account at a bank, brokerage firm or other financial institution.
 
“Cash Equivalents” shall mean (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or Canadian Government or issued
by any agency thereof and backed by the full faith and credit of the United
States or Canada, in each case maturing within one (1) year from the date of
acquisition, (ii) marketable direct obligations issued by any state of the
United States of America, any province of Canada or any political subdivision
thereof, (iii) commercial paper issued by any bank or any bank holding company
owning any bank maturing no more than one (1) year from the date of its creation
and, at the time of acquisition, and (iv) certificates of deposit or bankers’
acceptances maturing within one (1) year from the date of acquisition issued by
any commercial bank organized under the laws of the United States of America,
Canada or any state or province thereof having combined capital and surplus of
not less than $250,000,000.
 
“Closing” shall mean the consummation of the transactions contemplated in this
Agreement.
 
“Closing Date” shall mean the date upon which the Closing occurs.
 
“Closing Payment” shall have the meaning specified in Section 4.4.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Contingent Payment” shall have the meaning specified in Section 4.2
 
“Contracts” of a Person shall mean all contracts, agreements, warranties,
guaranties, indentures, bonds, options, leases, subleases, mortgages, plans,
collective bargaining agreements, licenses, registration or verification
agreements, maintenance or support agreements, commitments or binding
arrangements of any nature whatsoever, express or implied, written or unwritten,
and all amendments thereto, entered into or binding upon that Person or to which
any property of that Person may be subject.
 
“Crystal Beam” shall mean Crystal Beam Melody, Inc., a Delaware corporation.
 
“CVF” shall have the meaning specified in the Preamble.
 
“Deferred Consent” shall have meaning specification in Section 2.4.
 
“Deferred Item” shall have meaning specification in Section 2.4.
 
“Disbursement Schedule” shall have the meaning specified in Section 4.5.
3

--------------------------------------------------------------------------------


 
“Effective Time” shall mean 12:01 a.m. Los Angeles time on the day after
the Closing Date.
 
“Environmental Laws” shall have the meaning specified in Section 6.7(b).
 
“Environmental Orders” shall have the meaning specified in Section 6.7(b).
 
“Escrow” shall mean the escrow to be opened with the Escrow Agent and
established for the sale to Buyer of all of the Purchased Assets in accordance
with the terms of this Agreement.
 
“Escrow Agreement” shall have the meaning given such term in Section 4.3.
 
“Escrow Holdback” shall mean the $425,000 portion of the Purchase Price to be
held in Escrow in accordance with the terms of this Agreement.
 
“Excluded Assets” shall mean:
 
(a)  all of Seller’s Cash, Cash Equivalents and marketable securities;
 
(b)  all Seller Contracts which are not Assumed Contracts;
 
(c)  all of Seller’s rights to refunds of all or any part of any Taxes paid by
Seller prior to, at or after the Effective Time;
 
(d)  all of Seller’s tax and information returns; all correspondence between
Seller and its shareholders; all corporate documents relating to the formation,
capitalization and borrowings of Seller or pertaining to its relations with its
shareholders; and all other financial records of Seller which do not relate
exclusively to Seller’s ownership and operation of the Purchased Assets or the
Business; provided, however, that upon reasonable notice from Buyer to Seller or
its successors-in-interest, Seller or its successors-in-interest shall provide
Buyer with access at no charge to any of the foregoing described material and
with copies of any of said documents; and
 
(e)  all of Seller’s right to receive mail and other communications which do not
relate to the ownership of the Purchased Assets or the operation of the
Business.
 
“Excluded Liabilities” shall mean all liabilities and obligations of Seller
which are not Assumed Liabilities, including, without limitation, all such
liabilities and obligations referred to in Section 3.2 and all other liabilities
and obligations of Seller which pertain exclusively to the Excluded Assets, all
as determined in a manner consistent with the manner in which the same are
determined on Seller Balance Sheet.
 
“GAAP” shall mean United States generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, as in effect on the date of this Agreement.
 
4

--------------------------------------------------------------------------------


“GST” means all goods and services tax payable under the Excise Tax Act (Canada)
or under any provincial legislation similar to such Act and any reference to a
specific provision of such Act or any such provincial legislation shall refer to
any successor provision thereto of like or similar effect.
 
“Hazardous Substances” shall have the meaning specified in Section 6.7(b).
 
“Heptagon” shall have the meaning specified in the Preamble.
 
“Indemnified Party” shall have the meaning specified in Section 13.4.
 
“Indemnifying Party” shall have the meaning specified in Section 13.4.
 
“Indemnity Cap Amount” shall mean (i) the sum of the Purchase Price and the
Assumed Liabilities with respect to Section 13.1(f), the representations and
warranties set forth in Sections 6.1, 6.4, 6.9(b), 6.1(A)(b) and 6.1(A)(e), and
any other representations and warranties of Seller as to title to any of the
Purchased Assets or as to any Liens or Permitted Liens relating thereto, and
(ii) $1,500,000 with respect to all other representations and warranties of
Seller or the Shareholders.
 
“Indemnity Percentage” shall, for each of CVF and Heptagon, be the percentage
set forth opposite such Shareholder’s name on Annex I.
 
“Intellectual Property” of a Person shall mean all intangible properties owned
by that Person or in which that Person has any interest (including the right to
use by license or otherwise), and includes, without limitation, (i) all
registered and unregistered trademarks, service marks, trade names, trade dress,
logos, corporate names, slogans and commercial symbols, all applications
therefor, and all associated goodwill; (ii) all domain names and URL’s
(including, in the case of Seller, the domain name “gemprint.com”), and all
websites and the “look and feel” of all such websites (including, without
limitation, each such website’s particular typefaces, color schemes, themes and
the like); (iii) all statutory, common law and registered copyrights, all
applications therefor and all associated goodwill; (iv) all patents and patent
applications, all associated technical information, shop rights, know-how, trade
secrets, processes, operating, maintenance and other manuals, drawings and
specifications, process flow diagrams and related data, and all associated
goodwill; (v) all software developed for Seller pursuant to an agreement between
Seller and the software designer designating the software a “work made for
hire,” all software developed by an employee of Seller, and all documentation
thereof, (including all electronic data processing systems and program
specifications, functional specifications, source and object codes, algorithms,
architecture, input data, report layouts and format, record file layouts,
diagrams, narrative descriptions and flow charts) (collectively, the “owned
software,”) and all “off the shelf” software purchased in retail transactions
(collectively

5

--------------------------------------------------------------------------------


 
the “licensed software”) (the “owned software” and the “licensed software”
collectively referred to herein as the “Software”); (vi) all other mask works,
moral rights, inventions, discoveries, improvements, processes, formulae (secret
or otherwise), data, drawings, specifications, trade secrets, confidential
information, financial, marketing and business data, the database of scans
generated from the operation of the Business and all other databases, pricing
and cost models and information, business and marketing plans, operating
procedures, customer and supplier lists, knowledge of customer preferences and
buying practices and all other ideas (including those in the possession of third
parties, but which are the property of that Person); (vii) all drawings,
records, books or other tangible media embodying the foregoing; (viii) all
rights to obtain and rights to register patents, trademarks and copyrights; and
(ix) all rights to sue or recover and retain damages and costs and attorneys
fees for present and past infringement of any of the foregoing.
 
“Inventories” of a Person shall mean all inventories, including, without
limitation, inventories of raw materials, work-in-progress, storehouse stocks,
materials, supplies, Gemprint certificates of registration, finished goods and
consigned goods, owned by that Person or in which that Person has any interest
(including the right to use), whether located on the premises of that Person, in
transit to or from such premises, in storage facilities or otherwise.
 
“Knowledge” shall mean, with respect to Seller, the actual knowledge of each of
its directors, Jeff Dreben, Robert Nally, John Shepherd, Ian Barnett and Brad
Boyko, and its executive officers, Jeff Dreben (Chairman), Brad Boyko
(President), and David Lewis (Chief Financial Officer and Secretary), and the
knowledge that each such Person would have acquired upon diligent inquiry and
the knowledge that is imputed to each such Person and/or Seller by operation of
Applicable Law.
 
“Labor Agreements” of a Person shall mean, collectively, (i) all employment
agreements, collective bargaining agreements or other labor agreements to which
that Person is a party or by which any of its properties is bound; (ii) all
pension, profit sharing, deferred compensation, bonus, stock option, stock
purchase, savings, retainer, consulting, retirement, welfare or incentive plans
or to which that Person is a party or by which any of its properties is bound;
and (iii) all plans or agreements under which “fringe benefits” (including, but
not limited to, hospitalization plans or programs, medical insurance, vacation
plans or programs, sick plans or programs and related benefits) are afforded to
any employees of that Person.
 
“Licenses” of a Person shall mean all licenses and permits issued to that Person
or in which that Person has any interest (including the right to use).
 
“Lien” shall mean any lien, pledge, mortgage, security interest, lease, charge,
conditional sales contract, option, restriction, reversionary interest, right of
first refusal, voting trust arrangement, preemptive right, claim under bailment
or storage contract, easement or any other adverse claim or right whatsoever.
 
“Losses” shall mean all damages, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, expenses, payments, Taxes, diminutions in
value and other losses, however suffered or characterized, all interest thereon,
all costs and expenses of investigating any claim, lawsuit or arbitration and
any appeal therefrom, all actual attorneys’ fees incurred in connection
therewith, whether or not such claim, lawsuit or arbitration is ultimately
defeated and, subject to Section 13.5, all amounts paid incident to any
compromise or settlement of any such claim, lawsuit or arbitration.
 
“NWT” shall mean the jurisdiction referred to as the North West Territories.
6

--------------------------------------------------------------------------------


 
“NWT Receivable” shall mean the receivable identified in Schedule 6.5(d) as the
“NWT Receivable” in an amount which is outstanding as of Closing.
 
“Order” shall mean any decree, order, judgment, writ, award, injunction, rule or
consent of or by an Authority.
 
“Paid Registration” shall mean a computerized identification scan of a diamond
or other gemstone that satisfies all of the following conditions: (a) the scan
is made after the Closing Date, (b) the scan is done by a Person using the
product presently known as the “Gemprint ISi Registration System,” or such other
product as may be marketed or developed by Buyer which utilizes all or part of
the Intellectual Property described in Schedule 6.9(b) or any derivative
thereof, and (c)(i) the Person making the scan has paid a registration or
license fee to Buyer and/or any of its Affiliates with respect to such scan or
(ii) if a fee was not paid, the Person making the scan has caused the scan to be
stored in a registration system to be maintained by Buyer, any of its Affiliates
or any other Person from whom Buyer receives a direct or indirect economic
benefit.
 
“Permitted Liens” shall mean (i) Liens for Taxes or governmental assessments,
charges or claims the payment of which is not yet due or payable and that are
not yet delinquent, or Liens for Taxes the validity of which are being contested
in good faith by appropriate proceedings; (ii) statutory Liens of landlords and
Liens of laboratories, carriers, warehousemen, mechanics, materialmen and other
similar Persons and other Liens imposed by Applicable Law incurred in the
ordinary course of business for sums not yet due or payable and that are not yet
delinquent or being contested in good faith; (iii) Liens relating to deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security or to
secure the performance of leases, trade contracts or other similar agreements;
and (iv) Liens securing executory obligations under any lease that constitutes
an “operating lease” under GAAP.
 
“Person” shall mean any entity, corporation, company, association, joint
venture, joint stock company, partnership, trust, organization, individual
(including personal representatives, executors and heirs of a deceased
individual), nation, state, government (including agencies, departments,
bureaus, boards, divisions and instrumentalities thereof), trustee, receiver or
liquidator, as well as any syndicate or group that would be deemed to be a
Person under Section 13(d)(3) of the Securities Exchange Act of 1934.
 
“Prepaid Items” of a Person shall mean all prepaid items (such as insurance
deposits, municipal or local tax payments or deposits, utility deposits and the
like), deferred charges, reserve accounts and other security and similar
deposits owned by that Person or in which that Person has any interest.
 
“Proceeding” shall have the meaning specified in Section 6.6(b).
 
“Publication Names and Marks” shall have the meaning specified in Section 12.2.
 
7

--------------------------------------------------------------------------------


“Purchased Assets” shall mean all of the Business, goodwill, assets, properties
and rights (other than the Excluded Assets) of every nature, kind and
description, whether tangible or intangible, real, personal or mixed, wherever
located and whether or not carried or reflected on the Books and Records of
Seller, which are owned by Seller or in which Seller has any interest (including
the right to use), including, but not limited to the following:
 
(a)  all Intellectual Property of Seller;
 
(b)  all Tangible Personal Property of Seller;
 
(c)  all Inventories of Seller;
 
(d)  all of Seller’s Real Property;
 
(e)  all Prepaid Items of Seller, including, without limitation, those Prepaid
Items described in Schedule 1.1(b);
 
(f)  all transferable Licenses of Seller;
 
(g)  the Assumed Contracts;
 
(h)  all Accounts Receivable of Seller;
 
(i)  all Books and Records of Seller;
 
(j)  all rights of Seller under express or implied warranties from the suppliers
of Seller with respect to the Purchased Assets, to the extent assignable;
 
(k)  all of Seller’s claims, causes of action, chooses in action, rights of
recovery and rights of set-off of any kind other than those relating to the
Excluded Assets or Excluded Liabilities;
 
(l)  all of Seller’s right to receive mail and other communications with respect
to the Business and the Purchased Assets, including, without limitation, all
telephone and facsimile numbers and electronic mail addresses of Seller;
 
(m)  all certifications and approvals from all certifying agencies issued to
Seller and all of Seller’s rights to all data and records held by certifying
agencies;
 
(n)  any and all of the Seller’s equity interests in Crystal Beam Melody, Inc.;
 
(o)  all goodwill of the Business as a going concern; and
 
(p)  all other properties, tangible and intangible, not otherwise referred to
above which are owned by Seller or in which it has any interest.
 
“Purchase Price” shall have the meaning specified in Section 4.1.
 
“Real Property” of a Person shall mean, collectively, all real properties owned
by that Person or in which that Person has any interest or estate (including the
right to use or lease), together with all buildings, fixtures, trade fixtures,
plant, and all other equipment and improvements located thereon or attached
thereto, all of that Person’s rights arising out of ownership or use or lease
thereof (including oil and mineral rights), and all subleases, franchises,
licenses, permits, easements and rights-of-way which are appurtenant thereto.
 
8

--------------------------------------------------------------------------------


“Required Contractual Consents” shall mean those consents listed in Schedule
6.3(b).
 
“Required Governmental Approvals” shall mean those filings, notices or approvals
listed in Schedule 6.3(a).
 
“Seller” shall mean Gemprint Corporation, a corporation incorporated pursuant to
the laws of Canada.
 
“Seller Balance Sheet” shall mean the balance sheet contained in Seller
Financial Statements.
 
“Seller Balance Sheet Date” shall mean September 30, 2005.
 
“Seller Contract” shall mean any Contract to which Seller is a party.
 
“Seller Documents” shall mean this Agreement and all other agreements,
instruments and certificates to be executed by Seller in connection with this
Agreement.
 
“Seller Financial Statements” shall mean the unaudited balance sheet and
statement of income of Seller as of and for the nine-month period ended
September 30, 2005, including all notes thereto.
 
“Seller Material Adverse Effect” or other similar phrase including the word
“material” with respect to Seller shall mean any condition, circumstance, change
in or effect on the condition (financial or otherwise), intellectual property
rights or other assets, liabilities, business, operations or prospects of Seller
or the Business that, individually or in the aggregate with any other condition,
circumstance, change in or effect thereon, results in or is reasonably likely to
result in (i) an adverse effect individually or in the aggregate, of at least
$150,000, (ii) a material adverse effect upon the validity, binding effect or
enforceability of this Agreement or any other Seller Document or (iii) a
material adverse effect upon the ability of Seller to perform its obligations
under this Agreement or any other Seller Document.
 
“Seller Material Contracts” shall mean, collectively, the Contracts of Seller
which are required to be identified anywhere in the Schedules by the terms and
provisions of this Agreement.
 
“Shareholders” shall have the meaning specified in the Recitals.
 
“Shareholder Documents” shall mean this Agreement and all other agreements,
documents, instruments and certificates to be executed and delivered by the
Shareholders, or any of them, in connection with this Agreement.
 
“Shepherd Group” shall have the meaning specified in the Preamble.
 
“Software” shall have the meaning specified in the definition of Intellectual
Property.
 
9

--------------------------------------------------------------------------------


“Subsidiary” of a Person shall mean each corporation, limited liability company,
partnership, joint venture, trust or other entity in which that Person has,
directly or indirectly, (a) an equity interest representing 10% or more of any
class of the capital stock thereof or other equity interest therein or the
management and policies of which that Person has the ability to direct, whether
by contract, voting power or otherwise, or (b) at least 50% of the securities or
other ownership interests having by their terms ordinary voting power to elect
at least 50% of the board of directors or other Persons performing similar
functions is directly or indirectly owned or controlled by such Person, by any
one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries.
 
“Tangible Personal Property” of a Person shall mean all machinery, equipment,
vehicles, furniture, trade fixtures, computers, supplies, spare parts, tools,
stores and other tangible personal property owned by that Person, leased by that
Person or in which that Person has any other interest (including the right to
use), other than the Inventories and the Books and Records of that Person.
 
“Tax” shall mean any federal, state, provincial, local or foreign tax, charge,
fee, levy, deficiency or other assessment of whatever kind or nature (including
without limitation, any net income, gross income, gross receipts, sales, use,
value added, GST, ad valorem, employer health, transfer, franchise, profits,
workers’ compensation, license, withholding, payroll, employment, unemployment,
excise, estimated, severance, stamp, occupation, real property (land transfer),
personal property, intangible property, occupancy, recording, minimum, capital,
Canada or Quebec pension plan, environmental and windfall profits tax, or as a
result of any tax sharing or similar agreement, together with any interest,
penalty, addition to tax or additional amount imposed by any Tax Authority.
“Taxing” and Taxable” shall have the correlative meanings.
 
“Tax Authority” shall mean any Authority having jurisdiction over the reporting
and payment of any Taxes.
 
“Tax Benefit” shall mean the aggregate of (a) any increased deductions or losses
allowable to the Indemnified Party for federal income tax purposes in the same
year or in a subsequent taxable period or reduction in income or gains for
federal income tax purposes in the same year or in a subsequent taxable period,
multiplied by the aggregate tax-effected marginal tax rate for the Indemnified
Party, and (b) the amount of any increase in any Tax credit allowable to the
Indemnified Party in the same year or in a subsequent taxable period or
reduction in any recapture of Tax credits allowable to the Indemnified Party in
the same year or in a subsequent taxable period, in each case determined under
the Applicable Laws in effect on the date of payment and discounted to present
value from the due date of the Tax Return (without extension) for the period in
which such items are allowable to the date of payment of the indemnification
amount at the prime rate of interest in effect on the date of payment as quoted
in The Wall Street Journal.
 
“Tax Liability” shall have the meaning specified at Section 6.6(b).
 
“Tax Return” shall mean any report, election, declaration, claim for refund,
estimate, information statement or return (including any schedules and
attachments thereto) and any amendments relating to or required to be filed in
connection with any Taxes pursuant to the statutes, rules or regulations of any
Tax Authority.
 
10

--------------------------------------------------------------------------------


“Third Party Claim” shall have the meaning specified in Section 13.5(a).
 
“Tolkowsky” shall mean Gabi Tolkowsky & Sons B.V.B.A.
 
“Transfer Taxes” shall mean all Taxes (other than Taxes measured on or by net
income) incurred or imposed upon Buyer, Seller or any Subsidiary thereof by
reason of the transfer of the Purchased Assets to Buyer pursuant to this
Agreement, including, without limitation, sales and use taxes, real property
transfer taxes, GST, retail sales tax, excise taxes, and stamp, documentary,
filing, recording, permit, license, registration or authorization duties or fees
(including penalties and interest in respect of any of the foregoing).
 
1.2  General. References in this Agreement to “Articles,” “Sections,” “Exhibits”
and “Schedules,” shall be to the Articles, Sections, Exhibits and Schedules of
this Agreement, unless otherwise specifically provided; where the context or
construction requires, all words applied in the plural shall be deemed to have
been used in the singular, and vice versa; the masculine shall include the
feminine and neuter, and vice versa; and the present tense shall include the
past and future tense, and vice versa; the words “herein”, “hereof” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; and except as otherwise specified in this Agreement, all references
in this Agreement (a) to any Person shall be deemed to include such Person’s
permitted heirs, personal representatives, successors and assigns, (b) to any
agreement, any document or any other written instrument shall be a reference to
such agreement, document or instrument together with all exhibits, schedules,
attachments and appendices thereto, and in each case as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof prior to the Effective Time and (c) to any law, statute or
regulation shall be deemed references to such law, statute or regulation as the
same may be supplemented, amended, consolidated, superseded or modified from
time to time prior to the Effective Time. All accounting terms used herein have
the meanings ascribed to them under GAAP. References in this Agreement to
“Dollars” or “$” shall be to United States dollars.
 
ARTICLE II  
 
SALE AND PURCHASE OF ASSETS
 
2.1  Assets to be Transferred. Subject to the terms and conditions set forth in
this Agreement and in reliance upon the representations and warranties of
Seller, the Shareholders and Buyer herein set forth, at the Closing, Seller
shall sell, transfer, convey, assign and deliver to Buyer, by appropriate deeds,
bills of sale, assignments and other instruments satisfactory to Buyer and its
counsel, and Buyer shall purchase from Seller, all of Seller’s right, title and
interest, as of the Effective Time, in and to the Purchased Assets.
 
2.2  Excluded Assets. The Excluded Assets shall be excluded from the Purchased
Assets purchased hereunder.
 
2.3  Title to Purchased Assets. The Purchased Assets shall be conveyed free and
clear of all Liens, excepting only the Assumed Liabilities and the Permitted
Liens.
11

--------------------------------------------------------------------------------


 
2.4  Consents to Assignment. Anything in this Agreement to the contrary
notwithstanding, this Agreement shall not constitute an agreement to assign or
transfer any contract, lease, authorization, license or permit, or any claim,
right or benefit arising thereunder or resulting therefrom, if an attempted
assignment or transfer thereof, without a Required Contractual Consent or
Required Governmental Approval, would constitute a breach thereof or in any way
adversely affect the rights of Buyer thereunder. If a Required Contractual
Consent or Required Governmental Approval is not obtained (a “Deferred
Consent”), or if an attempted assignment or transfer thereof would be
ineffective or would affect the rights thereunder so that Buyer would not
receive all such rights, then, in each such case at Closing, (a) the Contract or
License to which such Deferred Consent relates (a “Deferred Item”) shall be
withheld from sale pursuant to this Agreement, (b) from and after the Closing,
Seller and Buyer will cooperate, in all reasonable respects, to obtain such
Deferred Consent as soon as practicable after the Closing, (c) until such
Deferred Consent is obtained, Seller and Buyer will cooperate, in all reasonable
respects, to provide to Buyer the benefits under the Deferred Item to which such
Deferred Consent relates (with Buyer entitled to all the gains and responsible
for all the losses, taxes liabilities and/or obligations thereunder), and (d)
upon obtaining such Deferred Consent after the Closing, Seller shall execute
such transfer instrument for the Deferred Item in form satisfactory to Buyer and
its counsel. In particular, in the event that any such Deferred Consent is not
obtained prior to the Closing, then Buyer and Seller shall enter into such
arrangements (including subleasing or subcontracting if permitted) to provide to
the parties the economic and operational equivalent of obtaining such Deferred
Consent and assigning or transferring such Contract or License, including
enforcement for the benefit of Buyer of all claims or rights arising thereunder,
and the performance by Buyer of the obligations thereunder on a prompt and
punctual basis. Notwithstanding the foregoing, if a Deferred Consent is not
obtained within twelve (12) months after the Closing, Buyer may elect not to
accept an assignment of such Deferred Item or to assume the obligations
thereunder in which event such Deferred Item shall thereupon be an Excluded
Asset and all obligations thereunder an Excluded Liability.
 
ARTICLE III  
 
ASSUMPTION OF LIABILITIES
 
3.1  Assumed Liabilities. As further consideration for the purchase and sale of
the Purchased Assets, Buyer shall, from and after the Effective Time, assume,
perform, discharge and pay when due those obligations and liabilities (the
“Assumed Liabilities”) of Seller relating to the Business which are specifically
set forth in this Section 3.1, but only to the extent specifically set forth in
this Section 3.1 and subject to any contrary provisions which may be contained
in Section 3.2:
 
(a)  all unpaid or unperformed obligations and liabilities of Seller under the
Assumed Contracts (including, without limitation, under that certain Lease
Agreement dated as of March 10, 2005 by and between Fana Burnhamthorpe Corp. and
Seller, as amended) arising after the Effective Time, but not arising out of any
breach or default thereof prior to the Effective Time; provided, however, that,
with respect to a Deferred Item, no assumption shall occur until such time as
the Deferred Consent relating thereto has been obtained and if such Deferred
Consent is obtained, the assumption shall only be with respect to the unpaid or
unperformed obligations and liabilities of Seller under the Deferred Item
arising after the date the Deferred Consent is obtained. No person who is not a
party to this Agreement shall have any equitable or other rights against Seller
or Buyer by virtue of this Agreement;
 
12

--------------------------------------------------------------------------------


(b)  the trade payables and accrued expenses of Seller set forth on Schedule
6.5(e) which remain outstanding as of the Closing and are reflected on the
Disbursement Schedule (other than the obligation owed to NWT in excess of the
amount of the NWT Receivable), and such payables or expenses as may hereafter be
incurred in the ordinary course of business conducted in accordance with this
Agreement provided, that such additional payables or expenses are reflected on
the Disbursement Schedule and the aggregate amount of all such trade payables
and accrued expenses, excluding any payables owing to NWT, does not exceed
$150,000;
 
(c)  to the extent immediately following the Closing, Buyer employs Brad Boyko
or Nicolae Dinu, each of whom is presently an employee of Seller, and Buyer
thereafter terminates either such employee, (i) Buyer shall be responsible for
fifty percent (50%) of any severance obligations to such employee based on such
employees’ salary and benefits immediately prior to the Closing if the
termination occurs within six (6) months of Closing, and (ii) one hundred
percent (100%) of any severance obligations to such employee if the termination
occurs six (6) months after the Closing;
 
(d)  all unpaid or unperformed obligations and liabilities of Seller under the
Licenses assigned to Buyer hereunder arising after the Effective Time, but not
arising out of any breach or default thereof prior to the Effective Time;
 
(e)  the performance of all warranty work, arising after the Effective Time but
relating to products of Seller manufactured or sold by Seller or services
provided by Seller prior to the Effective Time;
 
(f)  the amount payable to Scientific Instrumentation, Ltd. referred to in
Section 8.18, but which shall not exceed $41,050 CDN less the trade payable of
Seller owed to such party; and
 
(g)  to the extent not covered by insurance in effect for the benefit of Seller
as of the Effective Time, all claims for real or personal injury or property
damage which is caused by any defect in any product manufactured by Seller but
sold by Buyer after the Effective Time.
 
3.2  Excluded Liabilities. Except for the Assumed Liabilities, Buyer shall not
assume or be liable for any liabilities or obligations of Seller, direct or
indirect, fixed, contingent or otherwise, known or unknown, which exist at the
Effective Time or which arise thereafter as a result of any act, omission or
circumstance taking place prior to the Effective Time, and whether or not the
same are reflected on Seller Balance Sheet. Furthermore, notwithstanding
anything to the contrary stated in Section 3.1, Buyer shall not assume or be
liable for any of the following liabilities or obligations:
 
13

--------------------------------------------------------------------------------


(a)  any of Seller’s liabilities or obligations under any Seller Contract which
is not an Assumed Contract, or under any Assumed Contract to the extent such
liabilities or obligations arise prior to the Effective Time;
 
(b)  any indebtedness and any trade or other current liability of Seller which
is not within the liabilities described in Section 3.1(b);
 
(c)  any and all liabilities to NWT in excess of the amount of the NWT
Receivable; and
 
(d)  any Tax imposed on Seller;
 
(e)  except as expressly set forth in Section 3.1(c), any of Seller’s
liabilities or obligations relating to the employment of its employees or
relating to any Seller benefit plan, including but not limited to unpaid or
unperformed wages, salaries, payroll taxes, sick pay, vacation pay, fringe
benefits and other employee benefits
 
(f)  except as expressly set forth in Section 3.1(c), any of Seller’s
liabilities or obligations for any severance, “parachute” or other similar
payment to any officer, director or employee of Seller arising by virtue of the
transactions contemplated herein;
 
(g)  any of Seller’s liabilities or obligations under any Applicable Law or
Order;
 
(h)  any of Seller’s liabilities or obligations arising from the litigations or
other matters described in Schedule 6.8;
 
(i)  any of Seller’s liabilities or obligations for Taxes, expenses or fees
incident to or arising out of the negotiation, preparation, approval or
authorization of this Agreement or the consummation (or preparation of the
consummation) of the transactions contemplated hereby, including, without
limitation, all attorney’s and accountant’s fees;
 
(j)  any of Seller’s liabilities or obligations arising outside of the ordinary
course of the Business or otherwise arising by reason of any breach of contract,
tort or infringement of the rights of another;
 
(k)  any of Seller’s liabilities or obligations which would not have existed had
each of Seller’s representations and warranties been true as of the date hereof
and as of the Effective Time and had Seller complied with each of its covenants
contained in this Agreement;
 
(l)  any of Seller’s liabilities or obligations of any nature to any past or
present shareholder of Seller or holder of any indebtedness of Seller; and
 
(m)  Without limiting Section 3.2(a) or (g), any obligation or liability of
Seller to the National Research Council of Canada or any other Person with
respect to any Industrial Research Assistance Program, any Contract entered into
in connection therewith or any condition or Applicable Law relating thereto.
 
14

--------------------------------------------------------------------------------


3.3  Contested Obligations. Nothing contained herein shall require Buyer to pay
or discharge any debts or obligations expressly assumed hereby so long as Buyer
shall in good faith contest or cause to be contested the amount or validity
thereof.
 
ARTICLE IV  
 
PURCHASE PRICE, ESCROW, PAYMENT AND RELATED MATTERS
 
4.1  Purchase Price. The total purchase price (the “Purchase Price”) for the
Purchased Assets shall consist of a base purchase price of $7,500,000 and, if
applicable, contingent payments as specified in Section 4.2.
 
4.2  Contingent Payments. For a period of five (5) years from the Closing Date,
Buyer shall pay to Seller a contingent payment of $1.00 for each Paid
Registration in excess of 100,000 Paid Registrations during each twelve (12)
month period (or such lesser period described below) ending June 30th (the
“Contingent Payments”); provided, however, that (a) for the period commencing on
the Closing Date and ending on June 30, 2006, the number of Paid Registrations
which must be exceeded before a Contingent Payment is payable shall be prorated
based on the number of days in such period, (b) for the period commencing on
July 1, 2010 and ending on the fifth anniversary of the Closing Date, the number
of Paid Registrations which must be exceeded before a Contingent Payment is
payable shall be prorated based on the number of days in such period, and (c) no
Contingent Payments shall be payable with respect to Paid Registrations arising
after the fifth anniversary of the Closing Date (other than for Paid
Registrations relating to scans made prior to such date and for which payment is
received by Buyer with ninety (90) days of such date). Contingent Payments, if
any, for any period shall be paid by Buyer within ninety (90) days of the end of
such period or if the threshold for making a Contingent Payment has been
satisfied during such twelve (12) month period, within forty-five (45) days
after the end of each quarter during such period, commencing with the quarter in
which such threshold is satisfied. Buyer shall furnish to Seller, within ninety
(90) days of the end of each twelve (12) month period (or such lesser period) as
described above, or such earlier date upon which a Contingent Payment is made, a
written Paid Registration and Contingent Payments report setting forth
information relating to the determination of the amount of the Contingent
Payments for the period. The report shall be certified by the Director of
Finance or Chief Financial Officer of the Buyer. During the five (5) year period
in which Contingent Payments apply and for a period of two (2) years thereafter,
Buyer shall keep accurate and complete records in sufficient detail to enable
the Contingent Payments payable under this Agreement to be determined. 
 
During such five (5) years and for a period of two (2) years thereafter, Seller
may, upon reasonable notice and subject to the execution of a confidentiality
agreement in form satisfactory to Buyer, appoint, at its expense, a member or
other employee of a national accounting firm to audit Buyer’s books and records,
not more than one time during any twelve (12) month period, relative to Paid
Registrations and Contingent Payments reasonably necessary to determine the
Contingent Payments payable under this Agreement. If as a result of such audit.
Seller disputes the amount of Contingent Payments made by Buyer for the
applicable period, Seller shall, within thirty (30) days of the completion of
such audit, notify Buyer in writing of each disputed item, specifying the amount
thereof in dispute and setting forth, in reasonable detail, the basis for such
dispute, and providing Buyer with a copy of the complete audit report prepared
by such accounting firm. In the event of such a dispute, Buyer and Seller shall
attempt to resolve in good faith any disputed items and reach a written
agreement with respect thereto. If Buyer and Seller are unable to reach a
resolution within thirty (30) days after receipt by Buyer of Seller’s written
notice of dispute, Buyer and Seller shall submit the items remaining in dispute
for final binding resolution to the New York office of an independent national
accounting firm as may be mutually acceptable to Buyer and Seller (the
“Arbitrating Accountants”), the cost and expenses of which shall be shared
equally by Buyer and Seller (or the Shareholders based on their respective
Indemnity Percentages). If the disputed items are referred to the Arbitrating
Accountants, the Contingent Payments under dispute shall be determined by the
Arbitrating Accountants. Such determination shall be (i) in writing,
(ii) furnished to Buyer and Seller as soon as practicable, but in no event later
than sixty (60) days from the date of submission to the Arbitrating Accountants,
(iii)made in accordance with this Agreement, and (iv) nonappealable by the
Shareholders, Seller and Buyer or any of their respective Affiliates and
successors and not to be subject to collateral attack for any reason other than
manifest error or fraud. In the event that the parties agree, or the Arbitrating
Accountants, determine, that a shortfall in the payment of Contingent Payments
for any twelve (12) month period (or such lesser period described above)

15

--------------------------------------------------------------------------------



 
of the Contingent Payment due for such period occurred, Buyer shall pay such
shortfall within fourteen (14) days of demand to Seller. In addition, should the
shortfall be greater than five percent (5%) of the Contingent Payment Buyer
shall pay Seller the reasonable costs of the audit undertaken with respect to
the determination of such shortfall. 
 
4.3  Escrow. Immediately upon the execution hereof by the parties hereto, the
parties shall deposit an original counterpart of this Agreement with the Escrow
Agent. The parties hereto agree that this Agreement, together with the Escrow
Agreement attached hereto as Exhibit A, shall constitute the escrow instructions
for the transfer of the Purchased Assets and the release of the Purchase Price
and the Escrow Holdback (the “Escrow Agreement”). In the event of a conflict
between the Escrow Agreement and the terms of this Agreement (exclusive of
Exhibit A) then the terms of this Agreement (exclusive of Exhibit A) shall
control.
 
4.4  Payment of the Purchase Price. At the Closing, Buyer shall pay the sum of
$7,500,000 (the “Closing Payment”) to the Escrow Agent by means of a wire
transfer of immediately available funds into a bank account designated in
writing by the Escrow Agent on or before the 2nd business day prior to the
Closing. 
 
4.5  Disbursement Schedule. At least three (3) Business Days prior to Closing,
Seller shall deliver to Buyer for its review and approval a schedule certified
by the President and Chief Financial Officer of Seller (the “Disbursement
Schedule”) setting forth all of Seller’s outstanding payment obligations as of
the date of the Disbursement Schedule (including without limitation all amounts
payable, including the redemption amount and accrued and unpaid dividends plus
interest, if any, required to be paid to holders of Seller’s “Class B Stock”
under the Seller’s articles of incorporation and amendment for the redemption of
such stock and/or with respect to other claims of such holders) together with an
estimate of all additional payment obligations that may accrue through the
Closing, in each case with the name and address of the payee to whom such
obligation is owed. Seller shall make such changes to the Disbursement Schedule
as Buyer may reasonably require. Without limiting the foregoing, if the
aggregate amount of such obligations (but excluding those trade payables of
Seller set forth on Schedule 6.5(e) which are deemed Assumed Liabilities)
exceeds $7,000,000, CVF and Heptagon shall, on a pro rata basis, convert into
equity of Seller such portion of Seller’s obligations to each of them as may be
necessary until the aggregate obligations set forth on the Disbursement Schedule
approved by Buyer do not exceed $7,000,000.
 
16

--------------------------------------------------------------------------------


4.6  Transfer Taxes. All Transfer Taxes arising out of the sale of the Purchased
Assets hereunder, as well as all charges for or in connection with the recording
of any document or instrument herein provided, shall be paid by Buyer. Buyer
shall also duly and timely file all Tax Returns in connection with such Transfer
Taxes. 
 
4.7  Allocation of Purchase Price. It is understood that the total consideration
to be received by Seller for the transfer of the Purchased Assets to Buyer shall
be the Purchase Price, plus Buyer’s assumption of the Assumed Liabilities,
subject to increase by the Contingent Payments, if any. As soon as is reasonably
practicable, but in no extent later than 30 calendar days after the Closing,
Seller and Buyer shall agree upon the allocation of such total consideration
among the Purchased Assets and Assumed Liabilities with the specific allocation
amounts subject to the results of a fair market valuation obtained by Buyer;
provided, however, that such allocation shall reflect no more than $1,000,000 of
tangible assets. Buyer and Seller agree to file the requisite tax forms with
their respective federal income tax returns (or as otherwise required by
Applicable Law) reflecting the allocation of the Purchase Price. Each party
hereto further agrees that it shall not file any return (or treat any item or
items thereon) nor make any other statement or submission to the Internal
Revenue Service, Canada Revenue Agency or any comparable state or provincial
agency, or any court or other judicial or administrative body, which return,
item, statement or submission is inconsistent in whole or in part with the
agreed upon allocation.
 
4.8  [Intentionally omitted.]
 
4.9  [Intentionally omitted.]
 
4.10  GST Election. Buyer and Seller shall elect jointly pursuant to the
provision of subsection 167.(1.1) of the Excise Tax Act (Canada) by completing
and filing all prescribed forms and related documents in such manner and at such
time as is prescribed, that for the purposes of such Act, no tax is payable
under such Act in respect of the Purchased Assets and the Buyer shall be deemed
to have acquired the Purchased Assets for use exclusively in commercial
activities of the Buyer.
 
4.11  Accounts Receivable Election. Buyer and Seller shall, at the Closing,
jointly execute elections under subsection 22(1) of the Income Tax Act (Canada)
in the form prescribed for such purpose in respect of the accounts receivable
sold by Seller to Buyer pursuant to the Agreement. Such election shall designate
the portions of the Purchase Price allocated in accordance with Schedule 4.7 to
such accounts receivable as the consideration paid by Buyer to Seller for the
accounts receivable under this Agreement.
 
4.12  Deferred Revenue Election. Buyer and Seller shall, at the Closing, execute
a joint election to have the provision of subsection 20(24) of the Income Tax
Act (Canada) apply and shall agree to make such election on a timely basis in
accordance with the provisions of subsection 20(25) of such Act. Seller and
Buyer agree that Seller shall transfer a portion of the Purchased Assets to
Buyer as consideration for the assumption by Buyer of Seller’s obligations
pursuant to subsection 12(1)(a) of such Act.
 
17

--------------------------------------------------------------------------------


ARTICLE V
 
CLOSING
 
5.1  Time and Place. Subject to the provisions of Section 14.1 as to termination
without default, the Closing shall take place at the offices of Loeb & Loeb LLP,
10100 Santa Monica Blvd., Suite 2200, Los Angeles, California 90067, at 10:00
a.m. local time on the date which is two (2) Business Days after all conditions
precedent to each party’s obligations hereunder have been satisfied or waived or
at such other time and place as Buyer and Seller mutually agree in writing,
provided, however, that (i) if the Buyer has not obtained its registration under
subdivision (d) of Division I of Part IX of the Excise Tax Act (Canada) with
respect to GST by such date, Buyer may postpone the Closing for up to 45 days
until a date which is two (2) Business Days after such registration is obtained,
and (ii) without the prior written consent of Buyer, the Closing shall not occur
after December 31, 2005. The parties shall use their best efforts to provide
originally signed counterpart documents (and where appropriate facsimile or PDF
copies of originally signed counterpart documents) to Loeb & Loeb, LLP and
McCarter Grespan Robson Beynon Thompson LLP in advance of the Closing to be held
in trust pending authorization by such legal counsel to release and deliver such
documents, so that the Closing may occur without the need for the parties to be
present at such offices on the Closing Date. The Closing shall be effective (and
the possession and control of the Purchased Assets and the responsibility for
the Assumed Liabilities shall vest in Buyer) as of the Effective Time, and all
transactions and deliveries at the Closing shall be deemed to have occurred
simultaneously.
 
5.2  Transactions Upon the Execution of this Agreement. Upon the execution and
delivery of this Agreement, each of the Shareholders shall execute and deliver
to Buyer the Lock-Up Agreement in the form of Exhibit C.
 
5.3  Transactions at the Closing. At the Closing, the following shall occur:
 
(a)  Buyer shall pay the Closing Payment to the Escrow Agent;
 
(b)  The Escrow Agent shall disburse the Closing Payment to or for the benefit
of Seller in accordance with the Disbursement Schedule; provided, however that
(a) any amounts payable to Seller’s employees shall be remitted to Seller for
disbursement, (b) any expenses or other amounts payable by Seller hereunder
shall be retained by the Escrow Agent for appropriate payment disbursement in
accordance with this Agreement or the Escrow Agreement, (c) the Escrow Holdback
shall be retained by the Escrow Agent to be held and disbursed in accordance
with the Escrow Agreement, and (d) the balance, if any, shall be paid by the
Escrow Agent to Seller in accordance with written instructions provided by
Seller.
 
(c)  Buyer shall deliver to Seller the certificates referred to in Sections 11.1
and 11.2;
 
(d)  Buyer shall deliver to Seller executed copies of the Tax elections
described in ARTICLE IV;
 
18

--------------------------------------------------------------------------------


(e)  Buyer shall provide to Seller a certificate of good standing with respect
to its jurisdiction of formation;
 
(f)  Seller shall deliver to Buyer an assignment of Contracts, Licenses,
assignments in registrable form of all trademarks, service marks, patents,
copyrights, domain names, general intellectual property and registrations or
applications for the same included within the Purchased Assets and a bill of
sale and assignment covering the balance of the Purchased Assets, in form
satisfactory to Buyer and its counsel, together with such other instruments of
sale, transfer, conveyance, assignment and confirmation, and Seller shall take
such further actions, as Buyer may reasonably deem necessary or desirable in
order to transfer, convey and assign to Buyer, and to confirm Buyer’s title to,
all of the Purchased Assets, to put Buyer in actual possession and operating
control thereof and to assist Buyer in exercising all rights with respect
thereto;
 
(g)  Seller shall deliver to Buyer a copy of all of the Books and Records of
Seller;
 
(h)  Seller and the Shareholders shall deliver to Buyer the certificates
referred to in Sections 10.1, 10.2 and 10.3;
 
(i)  Seller shall deliver to Buyer the opinion of counsel referred to in
Section 10.4;
 
(j)  Seller shall provide to Buyer a certificate of compliance with respect to
its jurisdiction of formation and certificate of status for each other
jurisdiction in which Seller does business;
 
(k)  Seller shall deliver to Buyer certified copies of personal property
security reports for each jurisdiction in which Seller does business, obtained
by Seller at its sole expense, with currency dates of not earlier than five (5)
days prior to the Closing Date, showing that as of the currency date of said
report, there are no financing statements on file in the personal property
registration systems of such jurisdictions with respect to any of the Purchased
Assets except for Permitted Liens or Liens for which pay-off letters in form
satisfactory to Buyer have been delivered in the manner described in
Section 10.6;
 
(l)  Seller shall deliver to Buyer a certificate issued by the Ministry of
Finance of Ontario pursuant to section 6 of the Retail sales Tax Act (Ontario),
which indicates that the Seller has paid all taxes collectible or payable under
the said Act up to the Closing Date or has entered into an arrangement
satisfactory to the said Minster for the payment of such taxes;
 
(m)  Seller shall deliver to Buyer all other properties, documents and
certificates required to be delivered to Buyer hereunder, to the extent not
theretofore delivered; and
 
(n)  Seller shall deliver to Buyer executed copies of the Tax elections
described in ARTICLE IV;
 
19

--------------------------------------------------------------------------------


(o)  Seller, CVF, Heptagon and Shepherd Group shall execute and deliver the
Non-Competition Agreement referred to in Section 10.7;
 
(p)  Seller shall deliver a certified copy of its articles of incorporation,
by-laws and the resolutions of its board of directors and minutes of the meeting
of its shareholders approving the transactions contemplated herein, together
with duly executed incumbency certificates; and
 
(q)  Escrow Agent shall either cause lien releases to be filed with respect to
each Lien that is to be paid out of the Closing Payment or shall appoint Cassels
Brock & Blackwell LLP, Buyer’s Canadian counsel, as agent to make such filings
on its behalf.
 
ARTICLE VI  
 
REPRESENTATIONS AND WARRANTIES
 
OF SELLER, CVF AND HEPTAGON
 
Seller and each of CVF and Heptagon hereby jointly and severally, subject to
Section 13.8, represents and warrants to Buyer that:
 
6.1  Organization; Authority; Due Authorization.
 
(a)  Organization and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the Applicable Laws of its
jurisdiction of incorporation; has all requisite power to own, lease and operate
its assets, properties and business and to carry on its business as conducted
during the twelve-month period prior to the date hereof, as now conducted and as
proposed to be conducted; and is duly qualified or licensed to do business as a
foreign corporation and is in good standing in every jurisdiction in which the
nature of its business or the location of its properties requires such
qualification or licensing, except for such jurisdictions where the failure to
so qualify or be licensed would not have any adverse effect on the
enforceability of any of Seller Material Contracts or Seller’s ability to bring
or defend lawsuits, or a Seller Material Adverse Effect. Schedule 6.1 sets forth
all jurisdictions in which Seller is qualified or licensed to do business as a
foreign corporation and all fictitious business names used by Seller within the
last five (5) years. Seller changed its corporate name from Omphalos Recovery
Systems, Inc. to Gemprint Corporation in accordance with Applicable Law. CVF,
Heptagon and Shepard Group are the record and beneficial owners of 64.9%, 4.45%
and 11.6%, respectively, of the issued and outstanding stock of Seller.
 
(b)  Authority to Execute and Perform Agreements. Except for obtaining the
approval of Seller’s shareholders at a duly noticed meeting (which meeting and
approval shall occur prior to Closing), Seller has all requisite power,
authority and approvals required to enter into, execute and deliver this
Agreement and all of the other Seller Documents and (assuming the Required
Contractual Consents, the Required Governmental Approvals and such approval of
Seller’s shareholders are obtained) to perform fully its obligations hereunder
and thereunder.
 
(c)  Due Authorization; Enforceability. Except for obtaining the approval of
Seller’s shareholders at a duly noticed meeting (which meeting and approval
shall occur prior to Closing), Seller has taken all corporate actions necessary
to authorize it to enter into and perform fully its obligations under this
Agreement and all of the other Seller Documents to be executed by it and to
consummate the transactions contemplated herein and therein. Seller has
delivered to Buyer a true and correct certified copy of the resolutions adopted
by its board of directors with respect to the foregoing. This Agreement has been
duly and validly executed by Seller and (assuming due authorization, execution
and delivery by Buyer and obtaining the approval of Seller’s shareholders as
described herein) constitutes the legal, valid and binding obligation of Seller,
enforceable in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally or by general equitable
principles affecting the enforcement of contracts.
 
20

--------------------------------------------------------------------------------


(d)  Approval of Shareholders. Approval to the transactions contemplated by this
Agreement by Seller’s shareholders under Applicable Law and Seller’s articles of
incorporation and by-laws shall occur upon obtaining the approval of holders of
at least 2/3 of the issued and outstanding stock of Seller at a duly noticed
meeting. All classes of stock shall be aggregated for purposes of determining
whether such approval is obtained and the approval of shareholders of each class
of Seller’s stock is not required to approve such transactions. 
 
(e)  Class B Stock. As of the date hereof, CIC Industrial Interests Inc. is the
registered owner of all of the issued and outstanding "Class B Stock" of Seller,
such shares having been transferred to CIC Industrial Interests Inc. by
Saskatoon Community Bond Corporation pursuant to a Share Sale Agreement dated
December 4, 1998. On or about October 31, 1997, Saskatoon Community Bond
Corporation delivered a redemption notice to Seller with respect to 860,927 of
the shares of “Class B Stock”, requiring Seller to redeem such issued and
outstanding "Class B Stock" and triggering the provisions for redeeming such
shares under Seller's articles of incorporation and amendment. While Seller is
unable to locate a second redemption notice from Saskatoon Community Bond
Corporation triggering the redemption provisions for the remainder of the issued
and outstanding shares of “Class B Stock”, the Share Sale Agreement dated
December 4, 1998 between Saskatoon Community Bond Corporation and CIC Industrial
Interests Inc. confirms that Saskatoon Community Bond Corporation triggered the
redemption provisions under Seller’s articles of incorporation for all of its
issued and outstanding shares of “Class B Stock” prior to the date of such
agreement. As of the date hereof, the "Class B Stock" has not been redeemed by
Seller. Further, Saskatoon Community Bond Corporation has not provided Seller
with notice revoking its redemption notices for any “Class B Stock” as of the
date hereof.
 
6.2  No Violation. Except as disclosed in Schedule 6.2, and assuming that the
Required Governmental Approvals and the Required Contractual Consents are
obtained and that the approval of the shareholders of the Seller are obtained at
a duly noticed meeting, neither the execution or delivery by Seller of this
Agreement or any of Seller Documents nor the consummation of the transactions
contemplated herein or therein will: (a) violate any provision of the Articles
of Incorporation, bylaws or other charter documents of such party; (b) violate,
conflict with or constitute a default under, permit the termination or
acceleration of, or cause the loss of any rights or options under, any Seller
Material Contract; (c) require any authorization, consent or approval of,
exemption or other action by, or notice to, any party to any Seller Material
Contract; (d) result in the creation or imposition of any Lien upon any of the
Purchased Assets which is not a Permitted Lien or (e) violate or require any
consent or notice under any Applicable Law or Order to which Seller or any of
its properties is subject (including, without limitation, the Bulk Sales Act
(Ontario).
 
21

--------------------------------------------------------------------------------


6.3  Licenses; Regulatory and Other Approvals. Schedule 6.3(a) sets forth a
complete and accurate description of all Licenses of Seller, denoting which of
same are transferable to Buyer pursuant to Applicable Law and which are not
transferable to Buyer. All of such Licenses are in effect and in good standing.
Schedules 6.3 (b) sets forth a complete and accurate description of each
consent, approval, authorization, notice, filing, exemption or other requirement
which must, pursuant to any Applicable Law or Order or the terms of any Seller
Material Contract, be obtained from any Authority or Person or which must
otherwise be satisfied by Seller or any Shareholder in order that (a) the
execution or delivery by Seller or any Shareholder of this Agreement or any of
the other Seller Documents, and (b) the consummation of the transactions
contemplated herein or therein, will not (i) violate in any material respect any
Applicable Law, any applicable Order to which such party is subject or any
License of Seller; (ii) constitute a material default under, or give rise to a
right of termination or acceleration of, or to a loss of any material benefits
by Buyer under, any assigned Seller Material Contract; or (iii) result in the
creation or imposition of any Lien upon any of the Purchased Assets which is not
a Permitted Lien.
 
6.4  Title to Purchased Assets. Without limiting the specific representations
and warranties as to specific classes of Purchased Assets contained elsewhere
herein, Seller is the absolute beneficial owner of the Purchased Assets and has
good and marketable title to each of the Purchased Assets owned by it and the
valid and enforceable right to receive and/or use each of the Purchased Assets
in which Seller has any other interest, free and clear of all Liens, other than
(a) Permitted Liens or (b) the Liens listed in Schedule 6.4 which shall be paid
in full at Closing out of the Closing Payment. Without limiting the generality
of the foregoing, there has been no assignment, subletting or grants of any Lien
by Seller in respect of any of the Purchased Assets except as expressly
disclosed herein. The delivery to Buyer of the instruments of transfer of
beneficial and legal ownership contemplated by this Agreement will at the
Effective Time vest good and marketable title to, or the valid and enforceable
right to receive and/or use, each such Purchased Asset in Buyer, free and clear
of all Liens, other than Permitted Liens. No person other than Buyer has any
agreement or option or right to purchase the Purchased Assets from Seller.
 
6.5  Financial Condition.
 
(a)  Financial Statements. Schedule 6.5(a) sets forth (i) the balance sheets of
Seller as of December 31, 2002, 2003 and 2004 and the related statements of
income and retained earnings and changes of financial position for the fiscal
years then ended, which were examined by independent certified public
accountants as part of the annual audit of the consolidated financial statements
of CVF, and issued an unqualified opinion (except for a going concern issue)
with respect thereto, and (ii) the unaudited Seller internally prepared balance
sheets and statements of income of Seller for the nine-month period ended
September 30, 2005. Said financial statements (i) were prepared in accordance
with the Books and Records of Seller; (ii) were prepared in accordance with GAAP
except that: (A) a cumulative non-cash adjustment to reflect a valuation for the
convertibility features of Seller’s debt obligations to CVF has not been made,
(B) an evaluation of the foreign currency translation effects has not been
performed and (C) the footnotes to the balance sheets and the related statements
of income do not contain all of the information required by GAAP; (iii) fairly
present Seller’s financial condition and the results of its operations as of the
relevant dates thereof and for the periods covered thereby; (iv) contain and
reflect all necessary adjustments and accruals for a fair presentation of
Seller’s financial condition and the results of its operations for the periods
covered by said financial statements (except that the unaudited balance sheet as
of September 30, 2005 and the related statements of income are subject to
year-end audit adjustments, the net effect of which could not reasonably be
expected to have a Seller Material Adverse Effect); (v) contain and reflect
adequate provisions for all reasonably anticipated liabilities for all Taxes,
with respect to the period then ended and all prior periods; and (vi) with
respect to contracts and commitments for the sale of goods or the provision of
services by Seller, contain and reflect adequate reserves for all reasonably
anticipated material losses and costs and expenses in excess of expected
receipts.
 
22

--------------------------------------------------------------------------------


(b)  No Undisclosed Liabilities. Except for (i) those liabilities specifically
accrued or reserved against on Seller Balance Sheet, (ii) those current
liabilities for trade or business obligations incurred since Seller Balance
Sheet Date in connection with the purchase of goods or services in the ordinary
course of the Business and consistent with past practices, (none of which is,
individually or in the aggregate, material and none of which is for breach of
contract, breach of warranty, tort or infringement), (iii) those liabilities
arising under any Seller Material Contract (none of which liabilities is for
breach of contract, breach of warranty, tort or infringement) or (iv) those
liabilities otherwise specifically disclosed in Schedule 6.5(b) (none of which
liabilities is for breach of contract, breach of warranty, tort or
infringement), Seller has, as of the date hereof, no direct or indirect
indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility, known or unknown, fixed or unfixed, choate or inchoate,
liquidated or unliquidated, secured or unsecured, accrued, absolute, contingent
or otherwise, and whether or not of a kind required by generally accepted
accounting principles to be set forth on a financial statement, which
individually or in the aggregate are material to the condition (financial or
otherwise), assets, liabilities, business, operations, properties or prospects
of Seller. Seller has no Knowledge of any circumstances, conditions, events or
arrangements which may hereafter give rise to any liabilities of Seller except
in the ordinary course of the Business or as otherwise set forth in
Schedule 6.5(b).
 
(c)  Inventories. All Inventories shown on Seller Balance Sheet (which are
described in Schedule 6.5(c)) and all Inventories existing as of the date hereof
consisted of, and consist of, items of a quality and quantity useable and
saleable in the ordinary course of business by Seller without markdown or
discount, were, and are, merchantable and fit for their particular purpose,
except for obsolete and slow-moving items and items below standard quality
(which in any event did not, and do not, exceed normal commercial standards in
amount), all of which had been, and have been, written down on the books of
Seller to the lower of cost or net realizable market value or had been, and have
been, provided for by adequate reserves. Except as set forth in Schedule 6.5(c),
all such Inventories were, and are, owned by Seller and will be free and clear
of any Liens, other than Permitted Liens, as of the Closing. No items included
in such Inventories were, or are, held by Seller on consignment from others. The
amounts of all such Inventories shown on Seller Balance Sheet were based on
quantities determined by physical count or measurement taken on Seller Balance
Sheet Date and valued at the lower of cost (determined on a first-in, first-out
basis) or market value and on a basis consistent with that of prior years. As of
the Effective Time, the Inventories will be at such levels and include such
items as are adequate and sufficient to enable Buyer to conduct the Business in
the ordinary course for a period of at least ten (10) weeks after the Effective
Time, in a manner consistent with Seller’s prior practices.
 
23

--------------------------------------------------------------------------------


(d)  Accounts Receivable. Schedule 6.5(d) sets forth a complete and accurate
schedule of the Accounts Receivable of Seller as of Seller Balance Sheet Date,
as reflected in Seller Balance Sheet, together with an accurate aging of the
same. All Accounts Receivable of Seller accrued on Seller Balance Sheet and all
Accounts Receivable of Seller existing as of the date hereof resulted from valid
sales in the ordinary course of the Business and were, and are, subject to no
valid offsets or counterclaims. Except as set forth in Schedule 6.5(d), all such
Accounts Receivable were, and are, owned by Seller and will be free and clear of
any Liens, other than Permitted Liens, as of the Closing. All allowances for
doubtful accounts and warranty returns reflected on Seller Balance Sheet have
been established in accordance with GAAP. Within six (6) months of the Closing
Date, the obligors of the NWT Receivable shall have paid the entire amount of
the NWT Receivable to Buyer.
 
(e)  Accounts Payable. Schedule 6.5(e) sets forth a true and correct aged list
of all trade payables, accrued expenses and indebtedness of Seller as of Seller
Balance Sheet Date and as of the date hereof. The payment to be made by the
Escrow Agent at Closing in accordance with the Disbursement Schedule and the
assumption by Buyer of the Assumed Liabilities shall operate to provide
compliance under Applicable Law relating to bulk transfers and all amounts
(including without limitation, all accrued dividends) required to be paid by
Seller to holders of its “Class B Stock.”
 
(f)  Absence of Certain Changes. Except as indicated in Schedule 6.5(f), since
Seller Balance Sheet Date, Seller has conducted the Business only in the
ordinary course consistent with its past practices and has not:
 
(i)  suffered any change, event or condition which, in any case or in the
aggregate, has had or could reasonably be expected to have a Seller Material
Adverse Effect;
 
(ii)  suffered any destruction, damage to or loss of any asset (whether or not
covered by insurance) which has had or could reasonably be expected to have a
Seller Material Adverse Effect;
 
(iii)  incurred any obligation or liability or taken property subject to any
liability, whether absolute, accrued, contingent or otherwise and whether due or
to become due, except current liabilities for trade or business obligations
incurred since Seller Balance Sheet Date in connection with the purchase of
goods or services in the ordinary course of the Business and consistent with its
prior practices, none of which liabilities, in any event, involved a potential
liability of Seller in excess of $25,000, individually, or $150,000, in the
aggregate;
 
(iv)  mortgaged, pledged or subjected to any Lien any of its property, business
or assets, tangible or intangible;
 
(v)  sold, transferred, leased to others or otherwise disposed of any of its
assets, tangible or intangible, except for inventory sold in the ordinary course
of the Business consistent with its past practices or immaterial amounts of
other tangible personal property not required by the Business;
 
24

--------------------------------------------------------------------------------


(vi)  amended or terminated any Seller Material Contract or any License of
Seller or received any notice of termination of any Seller Material Contract,
committed a material default under any such Seller Material Contract or License,
or suffered a material default by any other party thereto;
 
(vii)  declared or made any payment of dividends or other distribution to its
shareholders or upon or in respect of any shares of its capital stock, or
purchased, retired or redeemed, or obligated itself to purchase, retire or
redeem, any of its shares of capital stock or other securities;
 
(viii)  changed its accounting methods or practices (including, without
limitation, any change in depreciation or amortization policies or rates) or
revalued any of its assets;
 
(ix)  entered into any transaction, contract or commitment other than in the
ordinary course of the Business and consistent with its prior practices;
 
(x)  suffered any loss of one or more material customers or any material amounts
of business, in the aggregate or received notice of any such impending loss; or
 
(xi)  entered into any agreement or made any commitment to take any of the types
of actions described in subparagraphs (i) through (x) above.
 
(g)  Books of Account. The books of account of Seller are stated in reasonable
detail and accurately and fairly reflect in all material respects the
transactions and dispositions of the assets of Seller as required by GAAP (other
than as noted in Section 6.5(a)). Seller has devised and maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary (A) to
permit the preparation of financial statements in conformity with GAAP (other
than as noted in Section 6.5(a)) and (B) to maintain accountability for assets;
and (iii) the amount recorded for assets on the books and records of Seller is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
6.6  Tax Matters. Except as indicated in Schedule 6.6:
 
(a)  Tax Returns. Seller has (i) duly and timely filed all Tax Returns required
to be filed by it on or prior to the date hereof, which Tax Returns are true,
correct and complete, and (ii) duly and timely paid all Taxes due and payable in
respect of all periods up to and including the date hereof and properly accrued
on Seller Financial Statements all Taxes not yet payable in respect of all
periods up to and including the date hereof. Seller has heretofore provided
Buyer with (i) a true and accurate schedule which sets forth each Taxing
jurisdiction in which Seller has filed or is required to file, or be included
in, Tax Returns and indicating whether Seller has filed unitary or separate
income or franchise Tax Returns with respect to each such jurisdiction, (ii) a
true and complete copy of each Tax Return of Seller for the last five complete
fiscal years and such other Tax Returns as have been requested by Buyer, (iii) a
schedule of all material elections with respect to Taxes affecting Seller or for
which Seller is or may be liable that are in effect as of the Closing Date, and
(iv) a schedule of any and all deferred intercompany transactions and excess
loss accounts, including, in each case, a description and the amounts thereof.
Seller has timely and properly withheld or collected, paid over and reported all
Taxes required to be withheld or collected by Seller on or before the date
hereof.
 
25

--------------------------------------------------------------------------------


(b)  Asserted Tax Liabilities. (i) No Tax Authority has asserted any adjustment
that could result in an additional Tax for which Seller is or may be liable or
that could result in a Lien on any of its assets (collectively, “Tax
Liability”); (ii) there is no pending audit, examination, investigation,
dispute, proceeding or claim (collectively, “Proceeding”) relating to any Tax
Liability and, to the Knowledge of Seller, no Tax Authority is contemplating
such a Proceeding and there is no basis for any such Proceeding, (iii) no
statute of limitations with respect to any Tax has been waived or extended
(unless the period to which it has been waived or extended has expired);
(iv) there is no outstanding power of attorney authorizing anyone to act on
behalf of Seller in connection with any Tax Liability, Tax Return or Proceeding
relating to any Tax; (v) there is no outstanding closing agreement, ruling
request, request to consent to change a method of accounting, subpoena or
request for information with or by any Tax Authority with respect to Seller, its
income, assets or business, or any Tax Liability; (vi) Seller is not required to
file Tax Returns or pay Taxes under any Applicable Law of the United States of
America or any of its States or local government; (vii) Seller has not deferred
any income to a period after the Closing Date that has economically accrued on
or prior to the Closing Date or accelerated any deduction into a period on or
before the Closing Date that economically accrues after the Closing Date;
(viii) Seller is not and has never been a party to any Tax sharing or Tax
allocation agreement, arrangement or understanding; (ix) Seller is not and has
never been included in any consolidated, combined or unitary Tax Return with any
Person other than Seller; (x) all Taxable periods for the assessment or
collection of any Tax Liability are closed by agreement or by operation of the
normal statute of limitations (without extension) or will close by operation of
the normal statute of limitations for such Taxes (in each case determined
without regard to any omission, fraud or other special circumstance other than
the timely filing of the Tax Return) and (xi) no Tax Authority has ever asserted
that Seller should file a Tax Return in any jurisdiction where it does not file.
 
(c)  Seller’s GST Registration. Seller is duly registered under subdivision (d)
of Division I of Part IX of the Excise Tax Act (Canada) with respect to GST and
its registration number is 103995262RT0001. The Purchased Assets constitute all
or substantially all of the assets owned and primarily used by Seller in respect
of the operations of the Business.
 
6.7  Compliance with Applicable Laws; Governmental Matters.
 
(a)  General. Seller has, in all material respects, complied with and is now, in
all material respects, in compliance with all Applicable Laws and Orders, and no
material capital expenditures will be required in order to insure continued
compliance therewith. Except for the Licenses already held by Seller, no other
franchise, license, permit, Order or approval of any Authority is material to or
necessary for the conduct of the Business as previously conducted during the
twelve-month period prior to the date hereof, as presently conducted or as
proposed to be conducted. Each such License is in full force and effect; Seller
is now and has at all times in the past been in full compliance with each
thereof; no violations are or have been recorded by any Authority in respect of
any thereof; and no proceeding is pending, or to the Knowledge of Seller,
threatened, to revoke, amend or limit any thereof. Except as indicated in
Schedule 6.7(a), there are no pending or threatened proceedings by or before any
Authority which involve new special assessments, assessment districts, bonds,
Taxes, condemnation actions, Applicable Laws or Orders or similar matters which,
if instituted, could be reasonably expected to have a Seller Material Adverse
Effect.
 
26

--------------------------------------------------------------------------------


(b)  Environmental and Industrial Hygiene Compliance. Except as set forth in
Schedule 6.7(b), (i) there are no Hazardous Substances located on or in or under
any of the Real Property of Seller; Seller has not used any of the Real Property
of Seller or any other real property to produce, generate, manufacture, treat,
store, handle, transport, or dispose of any Hazardous Substances except in
compliance with Environmental Laws; (ii) Seller and the Shareholders do not have
Knowledge of Seller or any of its predecessors having caused or permitted the
Release of any Hazardous Substances on or off-site from any of the Real Property
of Seller or any other place or places where Seller conducts or has conducted
the Business or in the course of transportation by Seller from or to any real
property; all Hazardous Substances disposed of, treated, or stored by Seller or,
to the best of Seller’s and the Shareholders’ Knowledge, any predecessors of
Seller, have been disposed of, treated and stored in compliance with all
Environmental Laws; Seller has not transported any Hazardous Substances outside
of Canada; and (iii) to the best Knowledge of Seller, there are no underground
or above-ground storage tanks or associated piping or appurtenances (active or
abandoned), or urea formaldehyde foam insulation, asbestos, polychlorinated
biphenyls, or radioactive substances located on or in or under the surface of
any of the Real Property of Seller or other assets used thereon.
 
For purposes of this Section, the defined terms being as follows:
 
“Applicable Authority” means any: (i) multinational, national, federal,
provincial, state, regional, municipal, local, or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, bureau, or agency, whether domestic or foreign; (ii) any subdivision,
agent, commission, board, or authority of any of the foregoing; or (iii) any
quasi-governmental, private, or self-regulatory body, organization, or agency.
 
“Environmental Laws” means all federal, provincial, municipal, or local laws,
statutes, regulations, ordinances, rules, guidelines, orders, directives, and
other requirements of any Applicable Authority or of any court, tribunal, or
other similar body, relating to environmental or health matters, including
legislation governing the labeling, use, and storage of Hazardous Substances.
 
“Environmental Orders” means applicable orders, decisions, or the like rendered
by any Authority under or pursuant to any Environmental Laws.
 
“Hazardous Substances” means petroleum and petroleum products, polychlorinated
biphenyls, asbestos, urea formaldehyde foam insulation, any flammable and/or
radioactive materials, or any other substance or material that is prohibited,
controlled, or regulated under any Environmental Laws.
 
27

--------------------------------------------------------------------------------


“Release” means a releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leeching, spraying, burying,
abandoning, incinerating, disposing, or dumping of Hazardous Substances or
Hazardous Waste, or threat thereof, which is in breach of any Environmental Law
or Environmental Order.
 
(c)  Indemnity and Hold Harmless. Without limiting any other indemnity contained
herein, Seller, CVF and Heptagon shall, subject to Section 13.8, from and after
the Effective Time, jointly and severally indemnify and hold harmless Buyer, and
its respective shareholders, directors, officers, employees, agents and
attorneys, and any successors to Seller’s interest in any such affected
property, and their respective shareholders, directors, officers, employees,
agents and attorneys, from and against any and all Losses directly or indirectly
arising out of the presence, use, generation, storage, or disposal of Hazardous
Substances on any property of Seller, whether the same was the fault of Seller
or any prior owner or operator of such affected property or any other Person,
including, without limitation, all general, special, foreseeable or
unforeseeable consequential damages and the cost of any required or necessary
repair, cleanup, or detoxification and the preparation of any closure or other
required plans, whether or not such action is required or necessary prior to or
following transfer of title to any such affected property, and to the full
extent that such action is attributable, directly or indirectly, to the presence
or use, generation, storage, release, threatened release, or disposal of
Hazardous Substances by any Person on any property of Seller prior to the
Effective Time.
 
6.8  Litigation. Schedule 6.8 sets forth an accurate and complete description of
every pending or, to the Knowledge of Seller, threatened adverse claim, dispute,
governmental investigation, suit, action (including, without limitation,
nonjudicial real or personal property foreclosure actions), arbitration, legal,
administrative or other proceeding of any nature, domestic or foreign, criminal
or civil, at law or in equity, by or against or otherwise affecting Seller, or
its businesses, operations, properties, financial conditions or prospects and
which could be reasonably expected to result individually (aggregating related
actions) in Losses of $150,000 or more (in excess of Losses irrevocably accepted
as covered under any insurance policy issued by a credit worthy insurance
company). Schedule 6.8 also sets forth an accurate and complete description of
every pending, or to the Knowledge of Seller, threatened action, claim, dispute,
governmental investigation, suit, arbitration or other proceeding which
challenges or seeks to prevent, enjoin, alter or materially delay any of the
transactions contemplated by this Agreement. Seller has delivered to Buyer
copies of all relevant court papers and other documents relating to the matters
referred to in Schedule 6.8. Except as disclosed in Schedule 6.8:
 
(a)  no such matter or matters, if decided adversely to Seller, could reasonably
be expected to have a Seller Material Adverse Effect;
 
(b)  Seller is not in default with respect to any Order by which it is bound or
to which its property is subject and there exists no Order enjoining or
requiring Seller to take any action of any kind with respect to the Business;
 
(c)  neither Seller nor, to the Knowledge of Seller, any officer, director,
manager or employee of Seller has been permanently or temporarily enjoined by
any Order from engaging in or continuing any conduct or practice in connection
with the Business; and
 
28

--------------------------------------------------------------------------------


(d)  to the Knowledge of Seller, no basis exists for any claim, investigation,
suit or proceeding which, if decided adversely to Seller, could reasonably be
expected to have a Seller Material Adverse Effect.
 
6.9  Property of Seller.
 
(a)  Tangible Personal Property. Schedule 6.9(a) sets forth (i) a description,
including the location, of each item of Tangible Personal Property owned by
Seller which is (A) licensed to, and in the possession of, a Person other than
Seller, or (B) having on the date hereof either a depreciated book value or
estimated fair market value per unit in excess of $25,000, or not owned by
Seller but in the possession of or used in the Business and having rental
payments therefor in excess of $2,000 per month or $25,000 per year; (ii) a
description of the owner of, and any Seller Contract relating to the use of,
each such item of Tangible Personal Property not owned by Seller and the
circumstances under which such property is used and (iii) the Tangible Personal
Property of Seller reflected in the Seller Balance Sheet. Except as indicated in
Schedule 6.9(a):
 
(i)  Seller has good and marketable title to each item of its Tangible Personal
Property, free and clear of all Liens other than Permitted Liens and the Liens
listed in Schedule 6.4 that will be paid in full at Closing out of the Closing
Payment;
 
(ii)  no officer, director, shareholder or employee of Seller, nor any Affiliate
thereof, owns directly or indirectly, in whole or in part, any item of the
Tangible Personal Property of Seller or has any other interest therein; and
 
(iii)  each item of Tangible Personal Property owned or used by Seller or its
licensees is in good operating condition and repair, usable in the ordinary
course of the Business, and the operation thereof as conducted during the
twelve-month period prior to the date hereof, as presently conducted and as
proposed to be conducted is not in violation of any Applicable Law, including,
without limitation, applicable Environmental Laws and Orders and laws relating
to occupational health and safety.
 
(b)  Intellectual Property. Schedule 6.9(b) sets forth, as of the date hereof,
(i) a true and complete description of Seller’s proprietary identification and
registration system of gemstones; (ii) a true and complete schedule of each
patent, patent application and associated invention, industrial model, process
and design, technical information, know-how and operating maintenance or other
manual and each registration and application for any of the foregoing,
constituting a part of such Intellectual Property (including, without
limitation, any registrations and/or applications filed with the Canadian
Intellectual Property Office); (iii) registered and unregistered fictitious
business name, trademark, service mark, trade name, domain name, URL, web site
and slogan, and each registration and application for any of the foregoing,
constituting a part of the Intellectual Property of Seller (including, without
limitation, any registrations and/or applications filed with the Canadian
Intellectual Property Office); (iv) a true and complete schedule of each
statutory, common law and registered copyright, and each registration and
application for any of the foregoing, constituting a part of such Intellectual
Property (including, without limitation, any registrations and/or applications
filed with the Canadian Intellectual Property Office); (v) each item of Software
and associated documentation constituting a part of such Intellectual Property
other than: (A) “shrink wrap” software and (B) third party software generally
available to the public at a cost of less than $2,500; (vi) a true and complete
list, without extensive or revealing descriptions, of each trade secret
constituting a part of such Intellectual Property, including each related
process or item of know-how or other technical data, and including, as to each
such trade secret, the specific location of each writing, computer program or
other tangible medium containing its complete description, specifications,
source codes, charts, procedures, manuals and other descriptive material
relating to it; (vii) a true and complete list of all Contracts to which Seller
is a licensee relating to any item of such Intellectual Property; (viii) a true
and complete list of all Contracts to which Seller is a licensor relating to any
item of such Intellectual Property; and (ix) a true and complete list of all
Contracts under which Seller is obligated to provide maintenance, support or
update any of such Intellectual Property. The consummation of the transactions
contemplated herein will not adversely affect in any manner the nature or
usefulness of any item of such Intellectual Property in the hands of Seller.
Except as indicated in Schedule 6.9(b):
 
29

--------------------------------------------------------------------------------


(A)  Seller is the owner of all right, title and interest in and to each item of
its Intellectual Property, free and clear of all Liens, other than Permitted
Liens and Liens that will be paid in full, and released, at Closing out of the
Closing Payment;
 
(B)  all patents, trademarks, service marks, copyrights and other state,
provincial, federal and foreign registrations and all applications therefor
listed in Schedule 6.9(b) are valid and in full force and effect and are not
subject to any Taxes, maintenance fees or actions falling due within 90 days
after the date hereof;
 
(C)  all of the Software of Seller performs in full compliance with all of the
specifications therefor (including, without limitation, functional
specifications) set forth in user manuals, promotional materials or license
agreements;
 
(D)  accurate and complete copies of all source codes relating to all versions
of each item of Software of Seller exist and have been made available to Buyer;
 
(E)  all items of Software of Seller (other than licensed Software), including
all prior versions thereof, were conceived, made and reduced to practice solely
by Persons who were employees of Seller, and such Software resulted exclusively
from work performed by those employees for Seller; any and all ideas, designs,
concepts, techniques, inventions and discoveries which were conceived, made or
reduced to practice by those employees relating in any way to such Software are
“works made for hire” as a matter of law and are owned exclusively by Seller;
and valid registrations exist and are in effect with respect to all of such
Software;
 
(F)  the patents and Software owned by Seller do not infringe the rights of any
Person, there are no pending claims, actions, judicial or other adversary
proceedings, disputes or disagreements involving Seller concerning any item of
its Intellectual Property, and, to the Knowledge of Seller, no such action,
proceeding, dispute or disagreement is threatened and no basis exists for such
action, proceeding, dispute or disagreement;
 
30

--------------------------------------------------------------------------------


(G)  all current officers, employees and consultants of Seller (other than
employees and consultants who have not been involved in developing any
Intellectual Property of Seller and who have no managerial responsibilities)
have executed and delivered to Seller agreements regarding the protection of
proprietary information and the assignment to Seller of all Intellectual
Property rights arising from the services performed for Seller by such Persons,
and Seller has made available to Buyer or its counsel copies of all such
agreements;
 
(H)  to the Knowledge of Seller, no employee or consultant of Seller is in
violation of any term of any employment Contract, patent disclosure agreement,
non-competition agreement or any other Contract or restrictive covenant relating
to the right of such Person to be employed or engaged by Seller or to use the
Intellectual Property rights of others; and
 
(I)  Neither the National Research Council of Canada, any other Authority nor
any other Person has any right to, or claim against, Seller’s Intellectual
Property as a result of any Industrial Research Assistance Program, any Contract
entered into in connection therewith or any condition or Applicable Law relating
thereto.
 
(c)  Real Property. Schedule 6.9(c) sets forth: (i) a true and complete
description of all Real Property in which Seller has any interest, and all
buildings and other structures located on that Real Property; and the nature of
the interest therein of Seller; and (ii) an identification of all Seller
Contracts together with all amendments thereto, under which Seller has any
interest or estate in any Real Property.
 
(d)  Necessary Properties. Except for the Real Property, the Purchased Assets
include all of the assets, real properties, tangible personal properties and
intangible properties necessary for the conduct of the Business as conducted
during the twelve-month period prior to the date hereof, as presently conducted
and as proposed to be conducted and include substantially all of those
properties actually used in the conduct of such businesses during the
twelve-month period prior to the date hereof.
 
6.10  Agreements. Schedule 6.10 sets forth a true and correct list of each
Seller Contract except  any Seller Contract which is specifically identified in
Schedules 6.9(a), 6.9(b), 6.9(c), 6.11, 6.12 or 6.13. Seller has delivered to
Buyer a true and correct copy of the Amendment to Founders Agreement between
Seller and Tolkowsky, the Amendment to License Agreement between Seller and
Crystal Beam Melody, Inc. and the Amendment to Escrow Agreement between Seller
and Crystal Beam Melody, Inc., all entered into and effective as of November 22,
2005.
 
Except as indicated in Schedule 6.10:
 
(a)  each Seller Material Contract is the valid and binding obligation of the
other contracting party, enforceable in accordance with its terms against the
other contracting party and in full force and effect, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Applicable Laws affecting creditors’ rights generally or by general
equitable principles affecting the enforcement of contracts; there is no default
or event which, with notice or lapse of time or both, would constitute a default
by any other contracting party thereunder; no consent need be obtained from any
Person in respect thereof in connection with the transactions contemplated
hereby; and all rights of Seller thereunder are owned free and clear of any
Liens, other than Permitted Liens and the Liens listed in Schedule 6.4;
 
31

--------------------------------------------------------------------------------


(b)  Seller has fulfilled all material obligations required pursuant to each
Seller Material Contract to have been performed by it prior to the date hereof,
and provided that CVF and Heptagon fulfill their obligations under Section 8.3
to advance funds to Seller, Seller has no reason to believe that Seller will not
be able to fulfill, when due, all of its obligations under each Seller Material
Contract which remain to be performed after the date hereof;
 
(c)  no other contracting party to any Seller Material Contract has breached
such Seller Material Contract in any material respect within the twelve-month
period prior to the date hereof; Seller has no Knowledge of any anticipated
material breach thereof by any such party; and there are not now, nor have there
been in the twelve-month period prior to the date hereof, any disagreements or
disputes between Seller and any other party to any Seller Material Contract
relating to the validity or interpretation of such Seller Material Contract or
to the performance by any party thereunder;
 
(d)  Seller is not a party to, nor is any of its property bound by, any Seller
Contract, or any provision of its Articles of Incorporation or Bylaws, which
(i) restricts the conduct of the Business anywhere in the world or its ability
to sell products or services to a specific Person, (ii) grants most favored
nation pricing and/or terms to any Person, (iii) requires or may potentially
require the renegotiation of government Contracts or (iv) contains any unusual
or burdensome provisions which could reasonably be expected to have a Seller
Material Adverse Effect;
 
(e)  Seller is not under any material liability or obligation with respect to
the return of inventory or products sold by Seller which are in the possession
of distributors, wholesalers, retailers or customers, or with respect to credit
for services rendered to third parties; and
 
(f)  the Assumed Contracts include all of the contracts and agreements necessary
for the conduct of the Business as conducted during the twelve-month period
prior to the date hereof, as presently conducted by Seller and as proposed to be
conducted, and include substantially all of Seller.
 
6.11  Labor and Employment Matters.
 
(a)  Labor Agreements. Schedule 6.11 sets forth a true and current list of all
of the Labor Agreements to which Seller is a party. Schedule 6.11 also includes
a true and complete schedule listing the names, total annual compensation, total
accrued vacation, overtime, sick leave and other fringe benefits and bonuses of
each person employed by Seller presently receiving compensation.
 
32

--------------------------------------------------------------------------------


Except as set forth in Schedule 6.11:
 
(i)  the employment of each employee of Seller may be terminated immediately by
Seller, except as otherwise provided by statute or decisional authority;
 
(ii)  to the Knowledge of Seller, no key executive employee of Seller and no
group of employees of Seller has plans to terminate his, her or its employment
at or prior to the Closing, whether or not as a result of the transactions
contemplated herein;
 
(iii)  Seller has no material labor relations problems and
 
(iv)  Seller is not a party to any collective bargaining agreements and, to the
Knowledge of Seller, no labor group or group of employees has made a claim for
recognition or certification.
 
(b)  Compliance With Labor Laws and Agreements. Seller has complied in all
material respects with all Applicable Laws and Orders relating to the employment
of labor, including those related to wages, hours, collective bargaining and the
payment and withholding of Taxes and other sums as required by appropriate
Authorities and has withheld and paid to the appropriate Authorities, or is
holding for payment not yet due to such Authorities, all amounts required to be
withheld from such employees of Seller and is not liable for any arrears of
wages, Taxes, penalties or other sums for failure to comply with any of the
foregoing.
 
6.12  Employee Benefits. 
 
(a)        Compliance with Applicable Law, etc. Seller has deducted and remitted
to the relevant governmental authority all income Taxes, unemployment insurance
contributions, Canada Pension Plan contributions, Workplace Safety & Insurance
premiums, provincial health insurance premiums and any taxes or other amounts
which it is required by statute to collect and remit to any governmental
authority. All accruals for unpaid vacation pay, premiums for unemployment
insurance, health premiums, Canadian Pension Plan premiums, accrued wages,
salaries and commissions, employee benefit plan payments and overtime have been
properly reflected in the books and records of Seller. No notice has been
received by Seller of any complaints filed by any of the employees employed or
formerly employed in the Business against Seller claiming that Seller has
violated the Employment Standards Act (Ontario) or the Human Rights Code
(Ontario) (or any applicable employee or human rights or similar legislation in
the other jurisdictions in which the Business is conducted), which are currently
outstanding or of any complaints or proceedings of any kind involving Seller in
respect of the employees of Seller or, to Seller’s Knowledge, after due inquiry,
any of the employees of Seller, before any labor relations board. There are no
outstanding orders or charges against Seller under the Workplace Safety and
Insurance Act (Ontario) (or any applicable health and safety legislation in at
the other jurisdictions in which the Business is conducted).
 
(b)        Pension Plan. Except as set forth on Schedule 6.12(b), Seller has no
retirement, pension, bonus, stock purchase, profit sharing, stock option,
deferred compensation, severance or termination pay, insurance, medical,
hospital, dental, vision care, drug, sick leave, disability, salary
continuation, legal benefits, unemployment benefits, vacation, incentive or
other compensation plan or arrangement or other employee benefit that is
maintained or otherwise contributed to, or required to be contributed to, by
Seller for the benefit of employees or former employees employed in the
Business.
 
33

--------------------------------------------------------------------------------


6.13  Insurance. Schedule 6.13 sets forth a true and correct list of all
policies or binders of fire, liability, workers’ compensation, vehicular or
other insurance held by or on behalf of Seller specifying the insurer, the
policy number or covering note number with respect to binders, and describing
each pending claim thereunder of more than $25,000. Such policies and binders
are in full force and effect and are in all material respects in accordance with
the customary insurance requirements for the industry of Seller and in
compliance with all Applicable Laws and Orders. Seller is not in default, nor
has ever been in default, with respect to any provision contained in any such
policy or binder or has failed to give any notice or present any claim under any
such policy or binder in due and timely fashion. Seller has complied with the
terms of any co-insurance provisions contained in any such policy or policies of
insurance. There are no outstanding unpaid claims under any such policy or
binder. Seller has not received a notice of cancellation or non-renewal of any
such policy or binder. Seller has no Knowledge of any inaccuracy in any
application for such policies or binders, any failure to pay premiums when due,
or any similar state of facts which may form the basis for termination of any
such insurance. Seller has never been refused any insurance with respect to its
properties or operations, nor has its insurance coverage ever been limited.
 
6.14  Customers, Licensees and Suppliers. Schedule 6.14 is a correct and current
list of all customers, licensees, and suppliers of the Business who purchased
more than $25,000 of products or services from Seller, generated more than 250
registrations to Seller or sold more than $25,000 of products or services to
Seller during the last fiscal year, together with summaries of the sales made to
each such customer, registrations generated by such licensees and purchases made
from each such supplier during Seller’s last fiscal year. Except as indicated in
Schedule 6.14, no single customer of Seller, licensee or supplier is of material
importance to Seller.
 
6.15  Potential Conflicts of Interest. Except as indicated in Section 6.15, no
officer or director of Seller or any Shareholder, no key employee of Seller or
any Shareholder and no Affiliate of any of the foregoing (a) owns, directly or
indirectly, any interest in (excepting not more than a one percent (1%)
shareholding for investment purposes in securities of publicly held and traded
companies), or is an officer, director, employee or consultant of, any Person
which is a competitor, lessor, lessee, customer, licensee or supplier of Seller;
(b) holds a beneficial interest in any Seller Contract (other than stock options
and other contracts, commitments or agreements between Seller and such persons
in their capacities as employees, officers or directors of Seller); (c) owns,
directly or indirectly, in whole or in part, any tangible or intangible property
(including, without limitation any patent, trademark, trade name, service mark,
franchise, invention, permit, license, trade secret or confidential information)
which Seller is using or the use of which is necessary for its conduct of the
Business; or (d) has any cause of action or other claim whatsoever against
Seller, except for claims in the ordinary course of the Business, such as for
accrued vacation pay, accrued benefits under employee benefit plans and similar
matters and agreements existing on the date hereof.
 
6.16  Certain Transactions. Schedule 6.16 contains a detailed description
(including all material terms thereof) of all purchases and sales or other
transactions, if any, between Seller, on the one hand, and any officer,
director, manager, shareholder, partner, member, key employee or Affiliate
thereof, on the other hand, within the five years immediately preceding the date
of this Agreement. Except as disclosed in Schedule 6.16, all such purchases and
sales or other transactions were made on the basis of prevailing market rates
and terms such that from the perspective of Seller, all such transactions were
made on terms no less favorable than those which would have been available from
unrelated third parties.
 
34

--------------------------------------------------------------------------------


6.17  Solvency. As of the Closing and immediately after consummating the
transactions contemplated by this Agreement, Seller will not (i) be insolvent
(either because its financial condition is such that the sum of its debts is
greater than the fair value of its assets or because the present fair salable
value of its assets will be less than the amount required to pay its probable
liability on its debts as they become absolute and matured), (ii) have
unreasonably small capital with which to engage in its business, or (iii) have
incurred or plan to incur debts beyond its ability to repay such debts as they
become due and payable and/or absolute and matured.
 
6.18  Books and Records. Seller has made all of its Books and Records available
to Buyer for its inspection, each of which is accurate and complete in all
material respects.
 
6.19  Delivery of Documents. Seller has delivered to Buyer true and current
copies of all agreements and documents referred to in the Schedules. 
 
6.20  Subsidiaries. Except for its equity interests in Crystal Beam Melody,
Inc., Seller does not own directly or indirectly, any interest or investment
(whether equity or debt) in any Person.
 
6.21  No Broker. No broker, finder, agent or similar intermediary has acted for
or on behalf of Seller or the Shareholders in connection with this Agreement or
the transactions contemplated hereby, and no broker, finder, agent, similar
intermediary or other Person is entitled to any broker’s, finder’s, or similar
fee, other commission or payment in connection therewith based on any agreement,
arrangement or understanding with Seller or the Shareholders or any action taken
by Seller or the Shareholders. 
 
6.22  Non-Residency. Seller is not a non-resident of Canada within the meaning
of the Income Tax Act (Canada).
 
6.23  Full Disclosure. All documents and other papers delivered to Buyer by or
on behalf of Seller in connection with this Agreement and the transactions
contemplated hereby are true, complete and authentic. The information furnished
to Buyer by or on behalf of Seller in connection with this Agreement and the
transactions contemplated herein does not contain any untrue statement of a
material fact and does not omit to state any material fact necessary to make the
statements made, in the context in which made, not false or misleading. There is
no fact which Seller has not disclosed to Buyer in writing which could
reasonably be expected to have a Seller Material Adverse Effect.
 
35

--------------------------------------------------------------------------------


ARTICLE VI(A)
 
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
 
Subject to the exceptions and limitations set forth in this Agreement, each
Shareholder hereby represents and warrants, to Buyer for itself and only with
respect to itself as follows:
 
6.1(A) Authority, Enforceability, No Violation, Consents, Title to Shares, Etc.
 
(a) Organization and Good Standing. The Shareholder is a corporation, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite power and authority to own
and vote its stock in the capital of Seller.
 
(b) Authority; Authorization of Transactions Contemplated by this Agreement. The
Shareholder has approved and authorized Seller to execute this Agreement and all
of the Seller Documents to be executed by Seller and to consummate the
transactions herein and therein in accordance with the Agreement. The
Shareholder has all requisite power and authority to execute and deliver this
Agreement and the other Shareholder documents required to be delivered by such
Shareholder to which such Shareholder is a party, to consummate the transactions
contemplated hereby and thereby and to perform such Shareholder’s obligations
under each Shareholder Document. The execution and delivery by the Shareholder
of each of the Shareholder Documents to which the Shareholder is or will be a
party and the performance by the Shareholder of such Shareholder’s obligations
hereunder and thereunder have been duly and validly authorized by all necessary
action. Each of the Shareholder Documents to which the Shareholder is or will be
a party is, or upon its execution and delivery will be (assuming the valid
authorization, execution and delivery of such Shareholder Document by the other
parties thereto), a valid and binding obligation of such Shareholder,
enforceable against such Shareholder in accordance with the terms thereof,
except to the extent that such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Applicable
Laws relating to creditors’ rights generally and to general principles of
equity. The Shareholder has delivered to Buyer the Shareholder’s duly executed
Lock-Up Agreement adopting and approving this Agreement and the transactions
contemplated hereby in accordance with the applicable requirements of Applicable
Law, and such remains in full force and effect.
 
(c) No Violation. Except as set forth on Schedule 6.1(A)(c), neither the
execution or delivery by the Shareholder of any of the Shareholder Documents to
which the Shareholder is or will be a party, the consummation by such
Shareholder of the transactions contemplated hereby and thereby, nor the
performance by such Shareholder of its obligations hereunder and thereunder will
(i) if the Shareholder is an entity, violate any provision of the articles of
incorporation, bylaws, or other charter documents of such Shareholder or any
resolution adopted by the equityholders of such Shareholder or the board of
directors (or other responsible governing body) or any committee of thereof, or
the Lock-Up Agreement (ii) violate, or give any Authority or other Person the
right to challenge the transactions contemplated by this Agreement or any of the
other or to exercise any remedy or obtain any relief under, Applicable Law.
 
36

--------------------------------------------------------------------------------


(d) Consents. Except as set forth on Schedule 6.1(A)(d), no material filing
with, and no material permit, authorization, consent or approval of, any Person
is necessary for the Shareholder’s execution and delivery of this Agreement and
the other Shareholder Documents, the consummation by the Shareholder of the
transactions contemplated hereby or thereby or the Shareholder’s performance of
the Shareholder’s obligations hereunder or thereunder.
 
(e) Title to Shares. The Shareholder is the sole record and beneficial owner,
free and clear of any and all Liens, of the shares of Seller’s capital stock set
forth opposite such Shareholder’s name on Annex I, and the shares of the
Seller’s capital stock set forth therein constitute all of the shares of
Seller’s capital stock beneficially owned or held of record by the Shareholder.
There are no rights, obligations or other agreements or commitments (written or
oral) obligating the Shareholder with respect to voting the shares of Seller’s
capital stock owned by the Shareholder.
 
ARTICLE VII  
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller and the Shareholders as follows:
 
7.1  Due Incorporation. Buyer is a corporation duly organized, validly existing
and in good standing under the Applicable Laws of its jurisdiction of
incorporation.
 
7.2  Authority to Execute and Perform Agreements. Buyer has all requisite power,
authority and approval required to enter into, execute and deliver this
Agreement and the other Buyer Documents and (assuming the Required Contractual
Consents and the Required Governmental Approvals are obtained) to perform fully
Buyer’s obligations hereunder and thereunder.
 
7.3  Due Authorization; Enforceability. Buyer has taken all corporate actions
necessary to authorize it to enter into and perform its obligations under this
Agreement and all other Buyer Documents and to consummate the transactions
contemplated herein and therein. Buyer has delivered to Seller a true and
correct certified copy of the resolutions adopted by its board of directors with
respect to the foregoing. This Agreement has been duly and validly executed by
Buyer and (assuming the due authorization, execution and delivery by Seller)
constitutes the legal, valid and binding obligations of Buyer, enforceable in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws
affecting creditors’ rights generally or by general equitable principles
affecting the enforcement of contracts.
 
7.4  No Violation. Neither the execution and delivery of this Agreement and all
other Buyer Documents nor the consummation of the transactions contemplated
hereby and thereby will (a) violate any provision of the Certificate of
Incorporation or bylaws of Buyer; (b) violate, conflict with, or constitute a
default under any contract or other lease agreement or other instrument to which
Buyer is a party or by which it or its property is bound; (c) require the
consent of any party to any material contract or other agreement to which Buyer
is a party by which it or its property is bound; or (d) violate any Applicable
Laws or Orders to which Buyer or its property is subject.
 
37

--------------------------------------------------------------------------------


7.5  Regulatory and Other Approvals. Except for such approvals as have already
been obtained, no other consent, approval, authorization, notice, filing,
exemption or other requirement must, pursuant to any Applicable Law or Order or
the terms of any material Contract to which Buyer is a party or to which its
properties are subject, be obtained from any Authority or Person or must
otherwise be satisfied by Buyer in order that (i) the execution or delivery by
Buyer of this Agreement and any of Buyer Documents or (ii) the consummation of
the transactions contemplated herein or therein will not violate any Applicable
Law or Order or the terms of any such material Contract of Buyer.
 
7.6  No Broker. Other than Lazard Freres & Co. LLC, no broker, finder, agent or
similar intermediary has acted for or on behalf of Buyer in connection with this
Agreement or the transactions contemplated hereby, and no broker, finder, agent
or similar intermediary is entitled to, or will be paid, any broker’s, finder’s,
or similar fee or other commission in connection therewith based on any
agreement, arrangement or understanding with Buyer or any action taken by Buyer.
Buyer shall fully discharge all obligations to Lazard Freres & Co. LLC, in
connection with this Agreement and the transactions contemplated hereby.
 
7.7  Investment Canada Act. Buyer is a non-Canadian within the meaning of the
Investment Canada Act (Canada).
 
ARTICLE VIII  
 
COVENANTS AND AGREEMENTS OF THE PARTIES
 
EFFECTIVE PRIOR TO CLOSING
 
The parties hereto covenant and agree as follows:
 
8.1  Business Examinations and Physical Investigations of Purchased Assets.
Prior to the Effective Time Buyer shall be entitled, through its employees and
representatives, including, without limitation, Loeb & Loeb LLP, Grant Thornton
LLP and Buyer’s lenders, prospective lenders, investment bankers and
consultants, to make such investigations and examinations of the Business, the
Purchased Assets, the Books and Records of Seller and the affairs and financial
condition of Seller as Buyer may request for the purpose of familiarizing Buyer
with the Business, the Purchased Assets and the Assumed Liabilities and
obtaining any Required Governmental Approvals, any Required Contractual Consents
or any required Licenses or Permits. In order that Buyer may have the full
opportunity to do so, Seller shall furnish Buyer and its representatives during
such period with all information concerning the Business, the Purchased Assets
and the affairs and financial condition of Seller as Buyer or such
representatives may request and cause Seller’s officers, employees, consultants,
agents, accountants and attorneys to cooperate fully with Buyer and such
representatives and to make full disclosure of all information and documents
requested by Buyer and/or such representatives; provided, however, that without
the consent of the relevant employee, no personnel file of any employee of
Seller shall be made available to Buyer or its representatives. Any such
investigations and examinations shall be conducted at reasonable times and under
reasonable circumstances and all confidential information shall be subject to
the Confidentiality Agreement between Buyer and Seller dated June 23, 2005. No
investigation by Buyer shall, however, diminish or obviate in any way, or affect
Buyer’s right to rely upon, any of the representations, warranties, covenants or
agreements of Seller contained in this Agreement. 
 
38

--------------------------------------------------------------------------------


8.2  Cooperation; Consents. Prior to the Closing Date, each party shall
cooperate with the other to the end that the parties shall (i) in a timely
manner make all necessary filings with, and conduct negotiations with, all
Authorities and other Persons the consent or approval of which, or a license or
permit from which, is required for the consummation of the transactions
contemplated herein and (ii) provide to each other party such information as the
other party may reasonably request in order to enable it to prepare such filings
and to conduct such negotiations. The Shareholders shall cause Seller to timely
fulfill its obligations hereunder and shall not, either directly or indirectly
through any of their representatives or otherwise, take any action to hinder,
delay or frustrate the consummation of the transactions described herein.
Without limiting the foregoing, the Shareholders shall not revoke, rescind,
withdraw or cancel their authorization and approval of the transactions
described herein. The parties shall also use their respective best efforts to
expedite the review process and to obtain all such necessary consents,
approvals, licenses and permits as promptly as practicable. To the extent
permitted by Applicable Law, the parties shall request that each Authority or
other Person whose review, consent or approval is requested treat as
confidential all information which is submitted to it. Notwithstanding the
foregoing, in no event shall Buyer, Seller or any of their Affiliates be
obligated (i) to make any payments to third parties (other than filing fees
payable to Authorities), (ii) to consent to any change in the terms of any
agreement or arrangement which would be materially adverse to its interests or
the interests of its Affiliates, (iii) to make any disposition, including,
without limitation any disposition of any Subsidiary, asset, business or line of
products or (iv) to comply with any condition or undertaking or take any action
which is reasonably unacceptable to it, to obtain any such Required Governmental
Approval or Required Contractual Consent. Seller and Buyer shall bear their own
costs and expenses incurred or fees paid to Authorities to obtain the Required
Governmental Approvals and Required Contractual Consents. Each Party shall bear
its own costs and expenses (including fees paid to authorities) incurred to
obtain such consents, approvals, licenses or permits.
 
8.3  Preservation and Conduct of Business. From the date hereof through the
Effective Time, Seller shall conduct the Business only in the ordinary course
and consistent with prudent commercial practices and shall use its best efforts
(i) to preserve the Business intact, (ii) to keep available to Buyer the
services of its present officers, employees, agents and independent contractors,
(iii) to pay its current obligations in a manner consistent with its past
practices, and (iv) to preserve for the benefit of Buyer the goodwill of its
customers, licensees, suppliers and others having business relations with it. If
Seller requires additional funds in order to operate pending Closing, CVF and
Heptagon shall from time to time advance such funds to Seller on a timely basis.
Such advances shall be Excluded Liabilities and shall either be repaid by Seller
or, if applicable, shall be converted into equity of Seller in accordance with
Section 4.5.
 
8.4  Covenants. Without limiting the foregoing, from and after the execution of
this Agreement through the Effective Time:
 
39

--------------------------------------------------------------------------------


(a)  Affirmative Covenants. Seller shall:
 
(i)  (A) maintain its assets in the ordinary course of its business consistent
with its past practices in good operating order and condition, reasonable wear
and tear, damage by fire and other casualty excepted, (B) promptly repair,
restore or replace assets in the ordinary course of its business consistent with
its past practices, and (C) upon any damage, destruction or loss to any of its
assets, apply any and all insurance proceeds received with respect thereto to
the prompt repair, replacement and restoration thereof to the condition of its
assets before such event;
 
(ii)  comply in all material respects with all Applicable Laws;
 
(iii)  maintain in force (including necessary renewals thereof) the insurance
policies listed on Schedule 6.13, except to the extent that they may be replaced
with equivalent policies appropriate to insure its respective assets, properties
and business to the same extent as currently insured at the same rates or at
different rates approved by Buyer;
 
(iv)  promptly notify Buyer of any lawsuits, claims, proceedings or
investigations which after the date hereof are threatened or commenced against
Seller or any officer, director, employee, consultant, agent or shareholder
thereof, in their capacities as such, which, if decided adversely, could
reasonably be expected to have a Seller Material Adverse Effect; and
 
(v)  promptly notify Buyer in writing of any other action, event, condition or
circumstance, or group of actions, events, conditions or circumstances, that
results in, or could reasonably be expected to result in, a Seller Material
Adverse Effect, other than changes in general economic conditions.
 
(b)  Negative Covenants. Without Buyer’s prior written consent, which shall not
be unreasonably withheld, Seller shall not:
 
(i)  merge or consolidate with any other Person, acquire control of all or
substantially all of the assets of any other Person, or take any steps incident
to, or in furtherance of, any of such actions, whether by entering into an
agreement or otherwise;
 
(ii)  purchase, lease, license or otherwise acquire any material amount of
rights or assets from any other Person other than in the ordinary course of its
business and consistent with its past practices;
 
(iii)  sell, assign, lease, license, transfer or otherwise dispose of, or
mortgage, pledge or encumber (other than by a Permitted Lien) any material
amount of its assets other than in the ordinary course of its business
consistent with its past practices;
 
(iv)  make or commit to make any capital expenditure if, after giving effect
thereto, the aggregate of capital expenditures made or committed to be made
after the date of this Agreement would exceed $25,000;
 
40

--------------------------------------------------------------------------------


(v)  except in accordance with Section 8.3, create, incur, assume, or guarantee
any indebtedness for borrowed money or enter into any “keep well” or other
agreement to maintain any financial statement condition, in each case other than
in the ordinary course of its business where the aggregate dollar amount of all
of the foregoing by Seller does not exceed $50,000;
 
(vi)  issue or sell any shares of its capital stock of any class or any other of
its securities, or issue, grant or create any warrants, obligations,
subscriptions, options, convertible securities, stock appreciation rights or
other commitments to issue shares of capital stock;
 
(vii)  amend its Articles of Incorporation, charter bylaws or other charter
documents;
 
(viii)  pay, discharge or satisfy any claim, liability or obligation (absolute,
accrued, contingent or otherwise), other than the payment, discharge or
satisfaction for fair and equivalent value in the ordinary course of its
business consistent with its past practices of liabilities or obligations
reflected or reserved against in its Company Balance Sheet or incurred in the
ordinary course of its business since the Seller Balance Sheet Date or as
otherwise contemplated by this Agreement;
 
(ix)  amend, renew or terminate any Seller Material Contract or any License or
Permit to which it is a party, or relinquish or fail to renew any Seller
Material Contract or any License or Permit to which it is a party or waive,
release or assign any material rights or claims thereunder, in each case in a
manner that could reasonably be expected to have a Seller Material Adverse
Effect;
 
(x)  commit a material default under any term or provision of, or suffer or
permit to exist any condition or event which, with notice or lapse of time or
both, would constitute a material default by it under, any Seller Material
Contract or any of its Licenses or Permits;
 
(xi)  dispose of or permit to lapse any rights to the use of any Intellectual
Property or dispose of or disclose any Intellectual Property not a matter of
public knowledge, except for dispositions and lapses which, in the aggregate, do
not have a Seller Material Adverse Effect;
 
(xii)  take any action which could reasonably be expected to have a Seller
Material Adverse Effect; or
 
(xiii)  agree to do any of the things described in the preceding
clauses (i)-(xii).
 
8.5  Interim Seller Financial Statements. From the date hereof through the
Effective Time, within 30 calendar days following the end of each calendar
month, Seller shall deliver to Buyer a Seller “in house” prepared summary of its
earnings for the period from Seller Balance Sheet Date through the end of such
calendar month and the applicable comparative period in the preceding fiscal
year and balance sheet as of the end of such month, in each case accompanied by
a certificate of the President of Seller to the effect that all such financial
statements fairly present the financial position and results of operations of
Seller as of the date or for the periods indicated, in accordance with GAAP,
except as otherwise indicated in such statements or described in Section 6.5(a)
and subject to year end audit adjustments. Such certificate shall also state
that except as noted, from Seller Balance Sheet Date through the end of the
previous month there has been no Seller Material Adverse Effect. 
 
41

--------------------------------------------------------------------------------


8.6  Notices. From the date hereof through the Effective Time, Seller shall give
to Buyer prompt written notice of the occurrence or existence of any event,
condition or circumstance occurring which would constitute a violation or breach
of this Agreement by Seller or the Shareholders or which would render inaccurate
in any material respect any of Seller’s representations or warranties of Seller
or the Shareholders contained herein. Upon the request of Buyer and, in any
event, two (2) Business Days prior to Closing, Seller shall provide Buyer with a
copy of each Contract entered into by Seller after the date hereof.
 
8.7  Non-Competition. On or prior to the Closing Date, Seller and each
Shareholder shall execute and deliver to Buyer the Non-Competition Agreement in
the form of Exhibit B.
 
8.8  Employment Matters.
 
  Certain Employee Matters.
 
(i)  Except as provided in Section 3.1(c), Seller shall pay to all employees who
are employed in the Business prior to or as of the Closing Date all compensation
and benefits to which they are entitled (whether pursuant to Seller policy,
employment agreements, severance or termination agreements, notice requirements
under Applicable Law or any labor union or collective bargaining agreements) for
periods prior to the Closing Date, including without limitation salaries,
commissions, bonuses, deferred compensation, severance, insurance, pensions and
profit sharing, and including any contingent payments, bonuses or incentive
compensation accrued but unpaid through the Closing Date, and shall be
responsible for severance payments to any such employees who are employed by
Buyer in the Business after the Closing Date.
 
(ii)  Buyer shall have the right, in its sole and absolute discretion (but not
any obligation), to offer employment on or after Closing Date on, subject to
Applicable Law, an “at will” basis to any of the employees of Seller, in each
instance whether or not any of such persons is on disability or workers’
compensation leave as of the Closing Date, and in each instance, on terms and
conditions determined by Buyer, in its sole and absolute discretion. In this
regard, if Buyer so desires, from the date hereof through the Closing Date,
Seller shall permit Buyer to approach and negotiate with any or all employees of
Seller, including, but not limited to, managerial staff, in an effort to
persuade them to continue in the employ of Seller pending the Closing and in the
employ of Buyer thereafter, and Seller shall use reasonable efforts to assist
Buyer in such negotiations.
 
(iii)  To the extent the consummation of the transactions contemplated herein
(which may include the termination of Seller’s employees) requires the giving of
any such notices, Seller shall be responsible for providing on a timely basis
any and all required notices under Applicable Law to its employees or other
Persons. Seller, CVF and Heptagon shall, subject to Section 13.8, jointly and
severally indemnify and hold harmless Buyer, its Affiliates and their respective
shareholders, members, directors, officers, managers, employees, agents,
attorneys and successors-in-interest from and against any and all Losses which
Buyer and any such other Persons may incur relating to or arising from any
termination of any employee of the Business before Closing, including, without
limitation, Losses related to severance expenses and payments, the failure to
timely provide notice prior to termination, or costs and expenses and claims
arising under any statute, rule, regulation, ordinance, policy, common law or
contract.
 
42

--------------------------------------------------------------------------------


(iv)  Notwithstanding any possible inferences to the contrary, nothing contained
in this Agreement shall confer upon any employee of Seller who is hired by Buyer
any right with respect to continuance of employment by Buyer, nor shall anything
herein interfere with the right of Buyer to terminate the employment of any such
employee at any time, with or without cause, or restrict Buyer in the exercise
of its independent business judgment in modifying any of the terms and
conditions of the employment of any such employee. No provision of this
Agreement shall create any third party beneficiary rights in any employee of the
Business, any beneficiary or dependents thereof, or any collective bargaining
representative thereof with respect to the compensation, terms and conditions of
employment and benefits that may be provided to any such employee by Buyer or
under any benefit plan which Buyer may maintain.
 
8.9  No Solicitation or Negotiation. Unless and until this Agreement is
terminated, neither Seller nor any Shareholder shall, nor shall any of them
cause, suffer or permit any of their directors, officers, employees,
representatives, agents, investment bankers, advisors, accountants or attorneys
to, initiate or solicit, directly or indirectly, any inquiries or the making of
any proposal that constitutes or could be reasonably expected to lead to an
Alternative Proposal from any Person, or engage in any discussions or
negotiations relating thereto, or accept any Alternative Proposal, or make or
authorize any statement, recommendation or solicitation in support of any
Alternative Proposal, or provide any confidential information or data to any
Person with respect to any Alternative Proposal, or otherwise facilitate,
attempt to seek or continue any of the foregoing. Seller or such Shareholder who
receives any of the foregoing shall notify Buyer orally and in writing of the
receipt of any such inquiries, offers or proposals (including term and
conditions of any such offer or proposal, the identity of the Person making it
and a copy of any written Alternative Proposal), as promptly as practicable and
in any event within forty-eight (48) hours after the receipt thereof, and shall
keep Buyer informed of the status and details of any such inquiry, offer or
proposal.
 
8.10  Risk of Loss. Seller hereby assumes all risk of loss, damage and
destruction to all or any part of the Purchased Assets until the Effective Time
from any cause whatsoever, whether or not Seller is insured therefor, including,
but not limited to, fire, flood, accident, acts of God, earthquake,
insurrection, riot, or other causes commonly referred to as force majeure
events. Seller further assumes all risk until the Effective Time of any Seller
Material Adverse Effect from any cause whatsoever.
 
8.11  Transition Assistance. Seller will use reasonable efforts (without
incurring costs) to assist Buyer in transitioning third party provided services
such as internet access, utilities, phone service, etc. and in transitionary
licensees.
 
43

--------------------------------------------------------------------------------


8.12  Assistance in Transfer of Records and Data. Seller will fully cooperate
with Buyer and make such advance preparations (including making copies in
advance, collecting paperwork, coordinating information about computer systems
and configurations) as are necessary so that Seller can deliver, and Seller
shall deliver, the data, records and other Intellectual Property to Buyer on the
Closing Date. 
 
8.13  Change of Record Title. To the extent that record title to any of the
Purchased Assets continues to be held by Seller in the name of Omphalos Recovery
Systems, Inc., Seller shall, prior to the Closing Date, cause record title in
such Purchased Assets to be changed to its current corporate name and provide
Buyer with confirmation of such change in record title in form satisfactory to
Buyer and its counsel. 
 
8.14  Meeting of Seller’s Shareholders. Within one (1) Business Day of the
execution of this Agreement by all parties, the Shareholders shall cause Seller
to provide notice of a meeting of all shareholders of Seller upon 21 days’
notice in accordance with its by-laws and to provide such 21 days’ notice to all
shareholders of Seller of the execution of this Agreement and the desire to
complete the transaction which will be voted on such meeting. Seller has
provided to Buyer a true and correct copy of the notice that it shall provide to
its shareholders in accordance with the preceding sentence. Seller shall hold
such meeting of all shareholders of Seller on the day specified in the notice
and shall not adjourn or postpone the meeting without conducting a vote on the
approval of this transaction.
 
8.15  Bulk Sales. If Seller does not obtain an order under Section 3 of the Bulk
Sales Act (Ontario) exempting the sale of the Purchased Assets from the
application of such Act at least three (3) Business Days prior to the Closing
Date, then Seller shall comply with the provisions of such Act and, in
particular, Seller shall provide to Buyer duplicate originals of a statement of
its secured and unsecured trade creditors in accordance with Section 4 of such
Act at Closing and Buyer shall deduct from the Purchase Price and pay directly,
or cause to be paid through Escrow by the Escrow Agent, to such creditors the
amount of Seller’s indebtedness to them (other than any Assumed Liabilities) by
certified cheques, provided that Buyer shall be under no obligation to pay any
creditors if the aggregate amount and such indebtedness is more than the
Purchase Price. 
 
8.16  GST Registration. Prior to the Closing, Buyer shall duly register under
subdivision (d) of Division I of Part IX of the Excise Tax Act (Canada) with
respect to GST.
 
8.17  [Intentionally omitted.]
 
8.18  SIL. Upon Closing, and the payment by Buyer to Scientific Instrumentation,
Ltd. of the amounts set forth in the Disbursement Schedule, Seller shall cause
Scientific Instrumentation, Ltd. to deliver to Buyer all drawings, designs,
sketches and other tangible and intangible assets relating to the manufacture of
Seller’s ISi and other equipment, together with 14 completed ISi units, and all
parts and supplies relating thereto. 
 
8.19  Class B Stock. Seller shall use its best efforts to enter into an
agreement prior to Closing with the holder of all of the issued and outstanding
“Class B Stock” as to the amount payable to such holder in respect of such stock
or other claims. Such agreement shall also contain a waiver from both Seller and
the holder of the “Class B Stock” waiving the requirement in Seller’s articles
of incorporation (as amended and supplemented) that the “Class B Stock” can only
be redeemed sixty (60) days after Seller receives a redemption notice from the
holder of the “Class B Stock”. In any event, Seller shall cause to be paid to
such holder from the Purchase Price such amounts.
 
44

--------------------------------------------------------------------------------


ARTICLE IX  
 
CONDITIONS PRECEDENT TO THE OBLIGATION
 
OF EACH PARTY TO CLOSE
 
The obligations of Seller, the Shareholders and Buyer to consummate the
transactions contemplated herein shall be subject to the fulfillment, at or
prior to the Closing of all of the conditions set forth below in this ARTICLE
IX.
 
9.1  No Action or Proceeding. The consummation of the transactions contemplated
herein shall not violate any Applicable Law. Further, no temporary restraining
Order, preliminary or permanent injunction, cease and desist Order or other
legal restraint preventing the consummation of the transactions contemplated
herein, or imposing material damages in respect thereof, shall be in effect, nor
shall there be any action or proceeding pending or threatened by any Person
which seeks any of the foregoing or seeks to impose conditions which would be
materially burdensome upon the Business, and which presents a substantial risk
that the relief sought will be granted.
 
9.2  Governmental and Other Approvals. Other than with respect to Deferred
Consents, all Required Governmental Approvals and all Required Contractual
Consents shall have been obtained without the imposition of any conditions that
are or would be materially burdensome upon the Business. Other than with respect
to Deferred Consents, all Required Governmental Approvals and Required
Contractual Consents shall be in effect and all conditions and requirements
prescribed by any of the same to be satisfied on or prior to the Closing Date
shall have been satisfied.
 
9.3  Shareholder Approval. The transactions contemplated by the Agreement shall
have been approved by the shareholders of Seller at a meeting duly called for
that purpose upon 21 days’ notice to such shareholders.
 
ARTICLE X  
 
CONDITIONS PRECEDENT TO THE OBLIGATION
 
OF BUYER TO CLOSE
 
The obligation of Buyer to consummate the transactions contemplated herein shall
be subject to the fulfillment, at or before the Closing Date, of all of the
conditions set forth below in this ARTICLE X.
 
10.1  Representations and Warranties. The representations and warranties of
Seller and the Shareholders contained in this Agreement and in each other Seller
Document shall have been true and correct when made and shall be true and
correct in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date, other than such
representations and warranties as are made as of another specified date, which
shall be true and correct as of such date; provided, however, that if any
portion of any representation or warranty is already qualified by materiality,
then for purposes of determining whether this Section 10.1 has been satisfied,
that portion of such representation or warranty as so qualified must be true and
correct in all respects. At the Closing Seller and the Shareholders shall have
delivered to Buyer certificates to such effect signed by the President and the
Chief Financial Officer of Seller and each Shareholder, and addressed to Buyer.
45

--------------------------------------------------------------------------------


 
10.2  Performance of Covenants. Each obligation of Seller or a Shareholder to be
performed by it on or before the Closing Date pursuant to the terms of this
Agreement and each other Seller Document shall have been duly performed on or
before the Closing Date and such party shall have delivered to Buyer a
certificate to such effect signed by its President and Chief Financial Officer
and addressed to Buyer.
 
10.3  No Adverse Change. There shall not have occurred between the date hereof
and the Closing Date any Seller Material Adverse Effect, nor shall there have
occurred any event, development or state of facts or circumstances (other than a
change in general economic conditions) which could reasonably be expected to
result in any of the foregoing, either alone or together with other such
occurrences. At the Closing Seller shall have delivered to Buyer a certificate
to such effect signed by the President and Chief Financial Officer of Seller and
addressed to Buyer and its lenders.
 
10.4  Opinion of Counsel to Seller. Buyer shall have received the favorable
opinion of McCarter Grespan Robson Beynon Thompson LLP, counsel to Seller, dated
as of the Closing Date, addressed to Buyer, in the form of Exhibit D.
 
10.5  Litigation. No action, suit or proceeding shall have been instituted
before any court or governmental body or instituted or threatened by any
governmental agency or body which has or could reasonably be expected to have,
in the good faith opinion of Buyer, an adverse effect on the Intellectual
Property or other Purchased Assets or a Seller Material Adverse Effect.
 
10.6  Pay-Off Letters. Seller or the Escrow Agent shall have received from each
Shareholder and each Person who holds a Lien (other than a Permitted Lien)
against any of the Purchased Assets a written commitment, in form satisfactory
to Buyer and its counsel, to the effect that upon receipt by such party of
payment in full of the obligations owed to such party as set forth in such
commitment (which in the case of the Shareholders shall be subject to reduction
by converting all or a portion of such obligation into equity of Seller as
described in Section 4.5) such Party will release all liens and security
interests in its favor encumbering the Purchased Assets. In this regard, Seller
or the Escrow Agent shall also have received UCC termination statements, signed
verification statements discharging the personal property security interests
from each Shareholder and Person who holds a Lien (other than a Permitted Lien)
against the Purchased Assets, as well as such other documents sufficient to
release all other types of Liens and security interests registered against the
Purchased Assets, with authority to file and/or record the same in the
appropriate governmental offices upon payment of the amount set forth in such
pay-off letter and shall have transmitted the same for filing and/or
recordation.
 
46

--------------------------------------------------------------------------------


10.7  Non-Competition Agreements. Seller and each Shareholder shall have
executed and delivered to Buyer the Non-Competition Agreements contemplated in
Section 8.7. 
 
10.8  [Intentionally omitted.]
 
ARTICLE XI  
 
CONDITIONS PRECEDENT TO THE OBLIGATION
 
OF SELLER TO CLOSE
 
The obligation of Seller to consummate the transactions contemplated herein
shall be subject to the fulfillment, at or before the Closing Date, of all the
conditions set forth below in this ARTICLE XI.
 
11.1  Representations and Warranties. The representations and warranties of
Buyer contained in this Agreement and in each other Buyer Document shall have
been true and correct when made and shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date, other than such representations and
warranties as are made as of another specified date, which shall be true and
correct as of such date; provided, however, that if any portion of any
representation or warranty is already qualified by materiality, for purposes of
determining whether this Section 11.1 has been satisfied, that portion of such
representation or warranty as so qualified must be true and correct in all
respects; and provided, further, that no breach of Buyer’s representations or
warranties shall constitute a failure of this condition precedent unless that
breach, either alone or together with all other such breaches, is material to
Seller. At the Closing Buyer shall have delivered to Seller a certificate to
such effect signed by the President and Chief Financial Officer of Buyer and
addressed to Seller.
 
11.2  Performance of Covenants. Each of the obligations of Buyer to be performed
by it on or before the Closing Date pursuant to the terms of this Agreement and
each other Buyer Document shall have been duly performed in all material
respects on or before the Closing Date; provided, however, that no breach of any
such obligation or covenant shall constitute a failure of this condition
precedent unless that breach, either alone or together with all other such
breaches, is material to Seller. At the Closing Buyer shall have delivered to
Seller a certificate to such effect signed by the President and Chief Financial
Officer of Buyer and addressed to Seller.
 
ARTICLE XII  
 
COVENANTS AND AGREEMENTS OF THE PARTIES
 
AFTER CLOSING
 
12.1  Continuation of Existence. Seller shall maintain its corporate existence,
powers and authority until at least the second anniversary of the Closing Date
and during such period shall also maintain a net worth, determined in accordance
with GAAP, of at least $1,000,000.
 
12.2  Change Seller’s Name. Upon the Closing, Seller shall discontinue further
use of the name “Gemprint”, or any other name or logo which is part of the
Intellectual Property either alone or in combination with other words and all
marks, trade dress, logos, monograms, domain names and other source identifiers
similar to any of the foregoing or embodying any of the foregoing alone or in
combination with other words (collectively the “Publication Names and Marks”).
Immediately upon the Closing, the Company, the Shareholders and their Affiliates
shall cease all use of the Publication Names and Marks on or in connection with
all stationary, business cards, purchase orders, invoices and other similar
correspondence and other documents of a contractual nature; provided, however,
that where Seller is legally required to identify itself until its name has been
changed, it may continue to use its corporate name. The Company and the
Shareholders agree that, upon the Closing, neither the Company, the Shareholders
nor any of their respective Affiliates shall have any rights in the Publication
Names and Marks and neither the Company, the Shareholders nor any of their
respective Affiliates shall contest the ownership or validity of any rights
being assigned to Buyer hereunder in or to the Publication Names and Marks. Not
later then one (1) Business Day after the Closing Date, Seller shall file
articles of amendment with Industry Canada and otherwise take such corporate
action as may be necessary to change its name to another name not including the
word “Gemprint” or any other Publication Names and Marks. Seller shall provide
Buyer, following the Closing, with a copy of the articles of amendment filed
with Industry Canada.
 
47

--------------------------------------------------------------------------------


12.3  NWT Receivable. If the NWT Receivable to be assigned to Buyer as part of
the Purchased Assets has not been paid in full within six (6) months of the
Closing Date, Seller shall, upon demand of Buyer, pay to Buyer the then
outstanding balance of the NWT Receivable. Upon receipt of such payment, Buyer
shall assign to Seller the right to collect such outstanding NWT Receivable
(which shall not include any right to collect any receivable generated after the
Closing Date). 
 
12.4  Refunds and Remittances. After the Closing Date, if Seller or any of its
Affiliates receives any refund or other amount which is a Purchased Asset,
relates to an Assumed Liability or is otherwise properly due and owing to Buyer
in accordance with the terms of this Agreement, Seller promptly shall remit, or
shall cause to be remitted, such amount to Buyer.
 
ARTICLE XIII  
 
INDEMNIFICATION
 
13.1  Indemnification by Seller, CVF and Heptagon. Seller, CVF and Heptagon
shall, subject to Section 13.8, jointly and severally, indemnify, defend and
hold harmless (i) Buyer, (ii) each of Buyer’s Affiliates, assigns and successors
in interest to the Purchased Assets, and (iii) each of their respective
shareholders, members, directors, officers, managers, employees, agents,
attorneys and representatives, from and against any and all Losses which may be
incurred or suffered by any such party and which may arise out of or result
from:
 
(a)  provided Buyer’s claim therefor is instituted by written notice within the
time period specified in Section 13.6, any breach of any representation,
warranty, covenant or agreement of Seller or the Shareholders contained in this
Agreement or in any other Seller Document and any breach of any such
representation or warranty as if such representation and warranty were made on
and as of the Closing Date, including, without limitation, any attempt (whether
or not successful) by any Person to cause or require Buyer to pay, perform or
discharge any debt, obligation, deficiency, liability or commitment the
existence of which constitutes a breach of any such representation, warranty,
covenant or agreement;
 
48

--------------------------------------------------------------------------------


(b)  any litigation, arbitration, governmental investigation, suit, action or
other proceeding referred to at Section 6.8;
 
(c)  any severance obligation of Buyer to any of Seller’s employees that Buyer
employs in the Business following the Closing in excess of the obligation being
assumed by Buyer pursuant to Section 3.1(c);
 
(d)  any Tax Liability of Seller, any liability not disclosed in Schedule 6.5(e)
or in the Disbursement Schedule or disclosed but in excess of $150,000 in the
aggregate, and any other Excluded Liability;
 
(e)  any other debt, liability or obligation of Seller, direct or indirect,
fixed, contingent or otherwise, now or as of the Effective Time known or
unknown, and whether or not then due or payable, which exists at or as of the
Effective Time or which arises after the Effective Time but which is based upon
or arises from any act, omission, transaction, circumstance, sale of goods or
services, state of facts or other condition which occurred or existed on or
before the Effective Time, except to the extent the same is expressly assumed by
Buyer pursuant to Section 3.1;
 
(f)  any claim that any of the patents, software or other Intellectual Property
owned by Seller and used by it infringes the rights of any other Person;
 
(g)  any claim by any holder of “Class B Stock” of Seller with respect to any
notice of redemption, the redemption or attempted redemption of such stock, the
payment of amounts due such holder or to which such holder is entitled, the
approval of Seller’s shareholders to the transactions contemplated herein, any
other matter which may relate to this Agreement or any other claim made by such
holders; and
 
(h)  any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including, without limitation, legal fees and
expenses, incurred in enforcing this indemnity.
 
13.2   Indemnification by Buyer. Provided Seller’s claim therefor is instituted
by written notice within the time period specified in Section 13.7, Buyer shall
indemnify, defend and hold harmless Seller from and against any Losses arising
out of or due to (i) a breach of any representation, warranty, covenant or
agreement of Buyer contained in this Agreement or in any Buyer Document and any
breach of any such representation or warranty as if such representation and
warranty were made on and as of the Closing Date; and (ii) any liability or
obligation assumed by Buyer pursuant to Section 3.1.
 
13.3  Computation of Losses. For purposes of calculating any Losses suffered by
an indemnified party pursuant to Sections 13.1, (h), or under any other specific
indemnification covenant contained in this Agreement, the amount of the Losses
suffered by the indemnified party shall be the net amount of Losses so suffered
after giving effect to (i) any insurance proceeds recoverable with respect to
such matter and (ii) any Tax Benefits attributable to such Losses.  Each Loss
shall bear interest at 5% per annum from the date incurred to the date the
indemnification payment with respect thereto is made.
 
49

--------------------------------------------------------------------------------


13.4  Notice to Indemnifying Party. Any party (the “Indemnified Party”) seeking
indemnification pursuant to Sections 13.1 or 1.1(h), or pursuant to any other
indemnification covenant contained in this Agreement, shall promptly give the
party from whom such indemnification is sought (the “Indemnifying Party”)
written notice of the matter with respect to which such indemnification is
sought, which notice shall specify in reasonable detail, if known, the amount or
an estimate of the amount of the liability arising therefrom and the basis of
the claim. Such notice shall be a condition precedent to any liability of the
Indemnifying Party for indemnification hereunder, but the failure of the
Indemnified Party to give prompt notice of a claim shall not adversely affect
the Indemnified Party’s right to indemnification hereunder except to the extent
that (but only to the extent that) the Indemnifying Party conclusively
demonstrates that (i) but for such failure, the Indemnifying Party could have
avoided all or a portion of the Losses in question through contest, compromise,
settlement or otherwise or (ii) the Indemnifying Party has suffered a Loss it
would not have suffered absent such failure.
 
13.5  Third Party Claims.
 
(a)  Defense by Indemnifying Party. In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person who is not a party to this Agreement (a “Third Party
Claim”), the Indemnifying Party at its sole cost and expense may, upon written
notice to the Indemnified Party, assume the defense of any such Third Party
Claim (i) if it acknowledges to the Indemnified Party in writing its obligations
to indemnify the Indemnified Party with respect to all elements of such Third
Party Claim (subject to any limitations on such liability contained in this
Agreement) and (ii) if it provides assurances, reasonably satisfactory to the
Indemnified Party, that it will be financially able to satisfy such Third Party
Claim in full if the same is decided adversely. If the Indemnifying Party
assumes the defense of any Third Party Claim, it may use counsel of its choice
to prosecute such defense, subject to the approval of such counsel by the
Indemnified Party, which approval shall not be unreasonably withheld or delayed.
The Indemnified Party shall be entitled to participate in (but not control) the
defense of any such Third Party Claim, with its counsel and at its own expense;
provided, however, that if the Indemnified Party, in its sole discretion,
determines that there exists a conflict of interest between the Indemnifying
Party (or any constituent party thereof) and the Indemnified Party (it being
understood that the mere fact that the Indemnifying Party is required to
indemnify the Indemnified Party hereunder shall not, absent any other conflict
of interest, constitute a conflict of interest for this purpose), then the
Indemnified Party (or any constituent party thereof) shall have the right to
engage separate counsel, the reasonable costs and expenses of which shall be
paid by the Indemnifying Party, but in no event shall the Indemnified Party be
liable for the costs and expenses of more than one such separate counsel. If the
Indemnifying Party assumes the defense of any such Third Party Claim, the
Indemnifying Party shall take all steps necessary to pursue the resolution
thereof in a prompt and diligent manner. In the event that the Indemnifying
Party exercises the right to undertake any such defense against any such Third
Party Claim as provided above, the Indemnified Party shall cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party
all witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
are reasonably required by the Indemnifying Party without cost to the
Indemnifying Party. The Indemnifying Party shall be entitled to consent to a
settlement of, or the stipulation of any judgment arising from, any such Third
Party Claim, with the consent of the Indemnified Party, which consent shall not
be unreasonably withheld or delayed; provided, however, that no such consent
shall be required from the Indemnified Party if (i) the Indemnifying Party pays
or causes to be paid all Losses arising out of such settlement or judgment
concurrently with the effectiveness thereof (as well as all other Losses
theretofore incurred by the Indemnified Party which then remain unpaid or
unreimbursed), (ii) in the case of a settlement, the settlement is conditioned
upon a complete release by the claimant of the Indemnified Party and (iii) such
settlement or judgment does not require the encumbrance of any asset of the
Indemnified Party, invalidate, subordinate or result in a license of any
Intellectual Property which is part of the Purchased Assets or impose any
restriction upon its conduct of business. Notwithstanding the foregoing,
however, Buyer, if it is the Indemnified Party, shall in all cases be entitled
to control of the defense of any such Third Party Claim if it (a) may result in
liabilities which, taken with other then existing claims by Buyer under this
ARTICLE XIII, would not be fully indemnified hereunder, (b) may have an adverse
impact on the operations or the financial condition of Buyer or the Business
(including an effect on the Tax liabilities, earnings or ongoing business
relationships of Buyer or the Business thereafter) even if the Indemnifying
Party pays all indemnification amounts in full, (c) relates to any Intellectual
Property which is part of the Purchased Assets, (d) seeks non-monetary relief
(including, but not limited to, an order or injunction) which could adversely
affect the Business, or (d) seeks criminal penalties, fines or sanctions against
Buyer.
 
50

--------------------------------------------------------------------------------


(b)  Defense by Indemnified Party. If the Indemnifying Party does not assume the
defense of any such Third Party Claim, the Indemnified Party may defend against
such Third Party Claim and settle or compromise the same, after giving notice
thereof to the Indemnifying Party, on such terms as the Indemnified Party may
deem appropriate, and the Indemnifying Party shall be entitled to participate in
(but not control) such defense with its own counsel and at its own expense. The
Indemnifying Party shall cooperate with the Indemnified Party in such defense
and make available to the Indemnified Party, at the Indemnifying Party’s
expense, all such witnesses, records, materials and information in the
Indemnifying Party’s possession or under the Indemnifying Party’s control
relating thereto as are reasonably required by the Indemnified Party. If the
Indemnifying Party thereafter seeks to question the manner in which the
Indemnified Party defended such Third Party Claim or the amount or nature of any
such settlement, the Indemnifying Party shall have the burden to prove by a
preponderance of the evidence that the Indemnified Party did not defend or
settle such third-party claim in a reasonably prudent manner. The Indemnified
Party shall not settle or compromise any Third Party Claim for which it is
entitled to indemnification hereunder, unless suit shall have been instituted
against it and the Indemnifying Party shall not have assumed the defense of such
suit after notification as provided in Section 13.4.
 
13.6  Survival of Representations and Covenants of Seller and the Shareholders.
Notwithstanding any right of Buyer fully to investigate the affairs of Seller
and notwithstanding any actual knowledge of facts determined or determinable by
Buyer pursuant to such investigation or right of investigation, Buyer shall have
the right to rely fully upon the representations, warranties, covenants and
agreements of Seller and the Shareholders contained in this Agreement or in any
agreement, instrument or other document delivered to Buyer by Seller, the
Shareholders or any of their representatives in connection with the transactions
contemplated by this Agreement. With the sole exception of those covenants which
are to be performed by Seller after the Closing (which shall survive until a
claim thereon is barred by the applicable statute of limitations (including
extensions and waivers thereof)), each representation, warranty, covenant and
agreement of Seller and the Shareholders contained herein shall survive the
execution and delivery of this Agreement and the Closing and shall thereafter
terminate and expire on the second anniversary of the Closing Date, unless, on
or before such date, Buyer has delivered to Seller and the Shareholders a
written notice of a claim with respect to such representation, warranty,
covenant or agreement; provided, however, that (i) the representations and
warranties contained in Section 6.4 shall continue indefinitely and shall not
terminate or expire, and (ii) the representations and warranties contained in
Sections 6.6, 6.7(b) and 6.16 shall terminate and expire ninety (90) days after
the expiration of the statute of limitations (including extensions and waivers
thereof) applicable to claims by third parties against Buyer in respect of the
matter or matters which are the subject of such representations and warranties
unless, on or before such date, Buyer has delivered to Seller a written notice
of a claim with respect to such representation or warranty; and provided,
further, that nothing contained herein shall terminate or limit in any manner
whatsoever any rights Buyer has or may have in respect of any knowing or
intentional misrepresentation by Seller or the Shareholders.
 
51

--------------------------------------------------------------------------------


13.7  Survival of Representations and Covenants of Buyer. With the sole
exception of those covenants which are to be performed by Buyer after the
Closing (which shall survive until a claim thereon is barred by the applicable
statute of limitations), each representation, warranty, covenant and agreement
of Buyer contained herein shall survive the execution and delivery of this
Agreement and the Closing and shall thereafter terminate and expire on the
second anniversary of the Closing Date, unless, on or before such date, Seller
has delivered to Buyer a written notice of a claim with respect to such
representation, warranty, covenant or agreement. 
 
13.8  Determination of Indemnification Amounts; Limitations.
 
(a)  Indemnity Cap Amount. Except as otherwise provided herein, the aggregate
liability of Seller, CVF and Heptagon for indemnification with respect to
Section 13.1(f) or any breach of a representation or warranty shall not exceed
the Indemnity Cap Amount and the individual liability of each Shareholder for
such indemnification shall not exceed an amount equal to the Indemnity Cap
Amount multiplied by the Indemnity Percentage set forth in Annex I for each
Shareholder.
 
(b)  Liability of Each Shareholder. The maximum liability of CVF or Heptagon
with respect to any claim for Losses under Section 6.7(c) or with respect to
Section 13.1(f) or any breach of a representation or warranty shall be such
Shareholder’s Indemnity Percentage of the Indemnity Cap Amount; provided, that
the representation’s and warranties contained in ARTICLE VI(A), and any
indemnification with respect to the Non-Competition Agreement, are made
severally by each Shareholder as to himself or itself only and any Shareholder
who has breached such Non-Competition Agreement or any such representation or
warranty as to himself or itself (but only such Shareholder) shall be liable
with respect to all Losses arising from the breach thereof without being limited
by Section 13.8(a).
 
(c)  Order of Payment. Buyer shall seek payment for any amounts due with respect
to all claims for indemnification under Section 6.7(c) or ARTICLE XIII solely as
follows: (i) first, out of the Escrow in accordance with the provisions of the
Escrow Agreement, and (ii) second, to the extent that amounts owing by the
Seller and the Shareholders exceed the amount of the remaining funds in the
Escrow then due to Seller, Buyer shall be entitled to seek payment from Seller
and from each Shareholder directly for such Shareholder’s Indemnity Percentage
of the amount of such excess, subject to the limitation in Section 13.8(a).
 
52

--------------------------------------------------------------------------------


13.9  No Waiver Relating to Claims for Fraud. The liability of any party under
this ARTICLE XIII shall be in addition to, and not exclusive of, any other
liability that such party may have at law or equity solely with respect to such
party’s fraudulent acts or omissions, if any. None of the provisions set forth
in Section 13.8 shall be deemed a waiver by any party to this Agreement of any
right or remedy which such party may have at law or equity solely with respect
to any other party’s fraudulent acts or omissions, nor shall any such provisions
limit, or be deemed to limit (i) the amounts of recovery sought or awarded in
any such claims for fraud, (ii) the time period during which a claim for fraud
may be brought or (iii) the recourse which any such party may seek against
another party with respect to a claim for fraud. 
 
13.10  Disbursements. Twelve (12) months from the Closing Date, Escrow Agent
shall release from Escrow to Seller an amount equal to the difference between
(a) $212,500 and (b) the sum of (i) the disbursements made from Escrow prior to
such date, and (ii) the sum of all Losses subject to then-pending
indemnification claims made under this Agreement.
 
ARTICLE XIV  
 
TERMINATION; REMEDIES
 
14.1  Termination Without Default. Anything herein to the contrary
notwithstanding, this Agreement and the transaction contemplated by this
Agreement shall terminate at the close of business on February 28, 2006, unless
extended by the mutual consent in writing of the parties, and, except as
specified in Section 14.2, may otherwise be terminated before the Closing only
as follows (and in no other manner):
 
(a)  Mutual Consent. By the mutual consent in writing of the parties.
 
(b)  Conditions to Buyer’s Performance Impossible. By Buyer upon written notice
to Seller if any event occurs which would render impossible the satisfaction of
one or more conditions to the obligations of Buyer set forth in ARTICLE IX or
Sections 10.3, 10.4 or 10.5.
 
(c)  Conditions to Seller’s Performance Impossible. By Seller upon written
notice to Buyer if any event occurs which would render impossible the
satisfaction of one or more conditions to the obligations of Seller set forth in
ARTICLE IX. 
 
(d)  Alternative Proposal. By Buyer upon written notice to Seller and the
Shareholders of a default under Section 8.9, or any of Seller, CVF or Heptagon
accepts an Alternative Proposal or publicly announces that any of them are
considering whether to accept an Alternative Proposal. 
 
53

--------------------------------------------------------------------------------


(e)  Buyer Option. By Buyer upon written notice to Seller, given at any time
after December 31, 2005, if the Closing has not occurred by December 31, 2005
other than as a result of a default by Buyer in the performance of its
obligations hereunder.
 
14.2  Termination Upon Default. Either party may terminate this Agreement by
giving notice to the other on or prior to the Closing Date, without prejudice to
any rights or obligations it may have, if (i) after written notice of the
default and the passage of (A) ten (10) Business Days, in the case of a default
which is by its nature incapable of being cured, or (B) thirty (30) Business
Days, or such shorter period as may end upon the scheduled Closing Date, in the
case of a default which by its nature is capable of being cured, the other party
has failed in the due and timely performance of any of its covenants or
agreements herein contained (other than those contained in Section 8.9 or there
shall have been a breach of the other’s warranties or representations herein
contained, and (ii) such failure or breach could reasonably be expected to give
the non-defaulting party grounds not to close pursuant to Sections 10.1, 10.2,
11.1 or 11.2, as the case may be. In any such event the party who is not guilty
of the breach may, in addition to all of its other rights and remedies, recover
all Losses incurred by it from the party responsible for the breach.
 
14.3  Specific Performance. The parties acknowledge that the Purchased Assets
are unique and cannot be obtained by Buyer except from Seller and for that
reason, among others, Buyer will be irreparably damaged in the absence of the
consummation of this Agreement. Therefore, in the event of any breach by Seller
or the Shareholders of this Agreement, Buyer shall have the right, at its
election, to obtain an order for specific performance of this Agreement, without
the need to post a bond or other security, to prove any actual damage or to
prove that money damages would not provide an adequate remedy.
 
14.4  Attorneys’ Fees. If Seller or Buyer shall bring an action against the
other by reason of any alleged breach of any covenant, provision or condition
hereof, or otherwise arising out of this Agreement (including, without
limitation, in connection with an arbitration proceeding brought pursuant to
Section 4.2) , the unsuccessful party shall pay to the prevailing party all
attorneys’ fees and costs actually incurred by the prevailing party, in addition
to any other relief to which it may be entitled. As used in this Section 14.4
and elsewhere in this Agreement, “actual attorneys’ fees” or “attorneys’ fees
actually incurred” means the full and actual cost of any legal services actually
performed in connection with the matter for which such fees are sought
calculated on the basis of the usual fees charged by the attorneys performing
such services, and shall not be limited to “reasonable attorneys’ fees” as that
term may be defined in statutory or decisional authority. 
 
14.5  Waiver of Immunity. To the extent that Seller may be entitled, in any
jurisdiction in which judicial proceedings may at any time be commenced with
respect to this Agreement or any other Seller Document, to claim for itself or
its revenues, assets or properties immunity (whether on grounds of sovereignty
or otherwise) from suit, from the jurisdiction of any court from attachment
prior to judgment, from attachment in aid of execution of judgment or from
execution of judgment and to the extent that in any jurisdictions there may be
attributed such an immunity (whether or not claimed), Seller hereby irrevocably
agrees not to claim and hereby irrevocably waives such immunity in respect of
suit, jurisdiction of any court, attachment prior to judgment, attachment in aid
of execution of judgment and execution of judgment, and consents to the giving
of any relief in any legal action, suit or proceeding by execution or any other
form of process for the enforcement of any judgment against Seller or its
properties or assets. The foregoing waiver and consent are intended to be
effective to the fullest extent now or hereafter permitted by applicable law in
any jurisdiction in which any suit, action or proceeding may be commenced with
respect to this Agreement or any other Seller Document. Nothing expressed or
implied in this Section 14.5 is intended, nor shall be construed, to constitute
an agreement respecting or an expressed or implied waiver by, Seller of any such
claim of immunity (i) with respect to a claim or action brought by Buyer which
is not with respect to any of (A) this Agreement, (B) any other Seller Document
or (C) the transactions contemplated by this Agreement, regardless of what forum
such claim or action is asserted, or (ii) with respect to any claim or action
brought by a party who is not a party to this Agreement, regardless of what
forum such claim or action is asserted. The parties do not intend to grant,
either expressly or by implication, nor shall this Section 14.5 be construed to
confer, any rights on any parties not a party hereto. 
 
54

--------------------------------------------------------------------------------


ARTICLE XV  
 
EXPENSES; CONFIDENTIALITY
 
15.1  Expenses. Except as otherwise expressly set forth herein, each party shall
bear their own direct and indirect expenses incurred in connection with the
negotiation and preparation of this Agreement, the other Seller Documents and
Buyer Documents and the consummation and performance of the transactions
contemplated herein and therein. Seller and Buyer shall each be responsible for
one-half of the Escrow costs.
 
15.2  Confidentiality. Except in connection with any dispute between the parties
and subject to any obligation to comply with (i) any Law, (ii) any rule or
regulation of any Authority or securities exchange or (iii) any subpoena or
other legal process to make information available to the Persons entitled
thereto, whether or not the transactions contemplated herein shall be concluded,
all information obtained by Seller or any Shareholder, on the one hand, or
Buyer, on the other hand, about the other, and all of the terms and conditions
of this Agreement, shall, for a period of five (5) years after the date of this
Agreement, be kept in confidence by each party, and each party shall cause its
shareholders, members, partners, directors, officers, managers, employees,
agents and attorneys to hold such information confidential. Such confidentiality
shall be maintained to the same degree as such party maintains its own
confidential information and shall be maintained until such time, if any, as any
such data or information either is, or becomes, published or a matter of public
knowledge; provided, however, that the foregoing shall not apply to any
information obtained by Buyer through its own independent investigations of
Seller or received by Buyer from a source not known by Buyer to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, Seller nor to any information obtained by
Buyer which is generally known to others engaged in the trade or business of
Seller; and provided, further, that from and after the Closing, Buyer shall be
under no obligation to maintain confidential any such information concerning
Seller. In the event either party becomes legally compelled to disclose any such
information, it shall promptly provide the other with written notice of such
requirement so that the other may seek a protective order or other remedy. If
this Agreement shall be terminated for any reason, each party shall return or
cause to be returned to the other all written data, information, files, records
and copies of documents, worksheets and other materials obtained by such party
in connection with this Agreement. The provisions of this Section 15.2 shall
survive the Closing and continue indefinitely thereafter.
 
55

--------------------------------------------------------------------------------


15.3  Publicity. Up to (and including) the Closing Date, no publicity release or
announcement concerning this Agreement or the transactions contemplated herein
shall be issued without advance written approval of the form and substance
thereof by Buyer and Seller; provided, however, that such restrictions shall not
apply to any disclosure required by Authorities, Applicable Law or the rules of
any securities exchange which may be applicable (except that each of Buyer and
CVF shall provide to the other draft of any release or announcement at least one
(1) calendar day prior to making such release or announcement). For a period of
ten (10) days after the Closing Date, the parties shall consult with each other
before issuing any press release or public statement with respect to this
Agreement or the transactions contemplated herein, and, except as may be
required by Applicable Law or the rules of any securities exchange which may be
applicable (except that each of Buyer and CVF shall provide to the other draft
of any release or announcement at least one (1) calendar day prior to making
such release or announcement), will not issue any such press release or public
statement prior to such consultation. Neither Seller nor any officer, employee,
director, stockholder or other representative thereof shall, at any time from
and after the Closing, issue any press release or make any public statement that
is critical, disparaging or otherwise could reasonably be interpreted as being
negative with respect to Buyer or any of its Affiliates or their respective
businesses, financial condition, directors, officers, managers or employees.
 
ARTICLE XVI
 
NOTICES
 
16.1  Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or a professional
messenger service), or sent by or telecopy or mailed first class, postage
prepaid, by overnight mail by a nationally recognized service, in all cases,
addressed to: 
 
If to Buyer, to: Collectors Universe, Inc.
 
P.O. Box 6280
Newport Beach, California 92658
Facsimile: (949) 567-1140
 
Attention: Chief Executive Officer
 
with a copy to: Loeb & Loeb LLP
10100 Santa Monica Blvd., Suite 2200
Los Angeles, California 90067
Facsimile: (310) 282-2200
 
Attention: Christopher J. Kelly, Esq.
 
 
56

--------------------------------------------------------------------------------


If to Seller, to: Gemprint Corporation
 
c/o CVF Technologies Corporation
8604 Main Street, Suite I
Williamsville, NY 14221
Facsimile: (716) 565-4717
Attention: Jeff Dreben

with a copy to: McCarter Grespan Robson Beynon Thompson LLP
675 Riverbend Drive
Kitchener, Ontario,
Canada N2K 353
Facsimile:  (519) 742-1841
Attention: Paul E. Grespan, Esq.
 
If to CVF: CVF Technologies Corporation
8604 Main Street, Suite I
Williamsville, NY 14221
Facsimile: (716) 565-4717
Attention: Jeff Dreben
 
If to Heptagon: Heptagon Investments Ltd.
c/o MC-Patrimoine SA
5 Rue Cesar Soulie, 1260 Nyon
Switzerland
Facsimile: (41) 22-362-6782
 
If to the Shepherd Group: 1456733 Ontario, Inc.
144 Front Street West, Suite 400
Toronto, Ontario, Canada M5J 2L7
Facsimile: (416) 599-7800
Attention: John Shepherd
 
All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address specified above.
In case of service by telecopy, a copy of such notice shall be personally
delivered or sent by overnight mail, in the manner set forth above, within three
(3) Business Days thereafter. Either party hereto may from time to time by
notice in writing served as set forth above designate a different address or a
different or additional person to which all such notices or communications
thereafter are to be given.
 
ARTICLE XVII
 
MISCELLANEOUS
 
17.1  Further Assurances. Each of the parties shall use its reasonable and
diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for such party’s benefit or to cause
the same to be fulfilled and to execute such further documents and other papers
and perform such further acts as may be reasonably required or desirable to
carry out the provisions hereof and the transactions contemplated herein.
 
57

--------------------------------------------------------------------------------


17.2  Modifications and Amendments; Waivers and Consents. At any time prior to
the Closing Date or termination of this Agreement, Buyer, on the one hand, and
Seller, on the other hand, may, by written agreement:
 
(a)  extend the time for the performance of any of the obligations or other acts
of the other party hereto;
 
(b)  waive any inaccuracies in the representations and warranties made by the
other party contained in this Agreement or any other agreement or document
delivered pursuant to this Agreement; and
 
(c)  waive compliance with any of the covenants or agreements of the other party
contained in this Agreement. However, no such waiver shall operate as a waiver
of, or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits a waiver or consent by or on behalf of any party
hereto, such waiver or consent shall be given in writing.
 
17.3  Entire Agreement. This Agreement (including the Exhibits hereto and
Schedules) and the agreements, documents and instruments to be executed and
delivered pursuant hereto or referred to herein are intended to embody the
final, complete and exclusive agreement among the parties with respect to the
purchase of the Purchased Assets and related transactions; are intended to
supersede all prior agreements, understandings and representations written or
oral, with respect thereto; and may not be contradicted by evidence of any such
prior or contemporaneous agreement, understanding or representation, whether
written or oral.
 
17.4  Governing Law and Venue. This Agreement is to be governed by and construed
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon, whether in
contract, tort, equity or otherwise, shall be brought in the state or federal
courts sitting in New York County, New York, the parties hereto hereby waiving
any claim or defense that such forum is not convenient or proper. Each party
hereby agrees that any such court shall have in personam jurisdiction over it,
consents to service of process in any manner prescribed in ARTICLE XVI or in any
other manner authorized by New York law, and agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner specified by law.
 
17.5  Binding Effect. This Agreement and the rights, covenants, conditions and
obligations of the respective parties hereto and any instrument or agreement
executed pursuant hereto shall be binding upon the parties and their respective
successors, assigns and legal representatives. Neither this Agreement, nor any
rights or obligations of any party hereunder, may be assigned by a party without
the prior written consent of the other party; provided, however, that prior to
or following the Closing, this Agreement and any rights and obligations of Buyer
hereunder, and under any Buyer Documents may, without the prior written consent
of Seller, be assigned and delegated by Buyer to any Person affiliated with
Buyer or pledged or hypothecated to any lender(s) of Buyer or any such
Affiliate, and following the Closing, this Agreement and any rights and
obligations of Buyer hereunder and under any Buyer Documents may also be
assigned and delegated by Buyer, without the prior written consent of Seller, to
any successor-in-interest of Buyer to the Business or the Purchased Assets or to
a substantial portion thereof; provided, however, that no delegation by Buyer of
any such obligation shall relieve Buyer of liability therefor.
 
58

--------------------------------------------------------------------------------


17.6  Counterparts/Facsimile Signatures. This Agreement may be executed
simultaneously in any number of counterparts and by facsimile signatures, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. In making proof of this Agreement it shall not be
necessary to produce or account for more than one counterpart.
 
17.7  Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
17.8  Currency. All payments required to be made pursuant to this Agreement,
including, without limitation, all amounts which in the aggregate comprise the
Purchase Price and adjustments thereto made subsequent to the Closing, and
amounts required to be paid in accordance with any indemnity provisions of this
Agreement, shall be made in United States dollars.
 
17.9  Severability. In the event that any provision or any part of any provision
of this Agreement shall be void or unenforceable for any reason whatsoever, then
such provision shall be stricken and of no force and effect. However, unless
such stricken provision goes to the essence of the consideration bargained for
by a party, the remaining provisions of this Agreement shall continue in full
force and effect, and to the extent required, shall be modified to preserve
their validity.
 
17.10  No Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any Persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third Persons to any party to this
Agreement, nor shall any provision give any third Persons any right of
subrogation or action over against any party to this Agreement.
 
17.11  Construction. The language in all parts of this Agreement shall in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof. 
 
17.12  Time. Time shall be of the essence hereof.
 
59

--------------------------------------------------------------------------------


17.13  No Contra Proferentem. The parties acknowledge and agree that they have
each had ample time and opportunity to obtain legal and other professional
advice which may deem necessary or desirable with respect to this Agreement and
the transactions contemplated hereunder and that in continuing any provision in
this Agreement or any document contemplated hereby, the legal principle of
“contra proferentem” shall not apply or be applied.
 
[signatures on following page]
 




     




60

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
COLLECTORS UNIVERSE, INC.
 
a Delaware corporation
 
By:  
Its: 
 
GEMPRINT CORPORATION
 
a Canadian corporation
 
By:  
Its: 
 


 
CVF TECHNOLOGIES CORPORATION
 
a Nevada corporation
 
By:  
Its: 
 


 
HEPTAGON INVESTMENTS LTD.
 
a British Virgin Islands corporation
 
By:  
Its: 
 


 
1456733 ONTARIO, INC.
 
an Ontario, Canada corporation
 
By:  
Its: 
 


 




 
S-1
 





--------------------------------------------------------------------------------





 
ANNEX I
 


 
Shareholder
 
Shares of Capital Stock
 
Indemnity Percentage
 
CVF
 
31,536,066 shares of “Class A Stock”
 
93.6%
 
Heptagon
 
2,162,974 shares of “Class A Stock”
 
6.4%
 
Shepherd Group
 
5,614,743 shares of “Class A Stock”
 
0 %

 
 
 
 
 
 
 
A-1

--------------------------------------------------------------------------------

